CAUSE No. 04-14-00033-CV
             COMPANION CASE NO. DC-11-242, & DC-12-520
                                    CONSOLIDATED



                    IN THE COURT OF APPEALS FOR THE
                        FOURTH DISTRICT OF TEXAS
                                SAN ANTONIO, TEXAS




                         OSBALDO A. SAENZ JUNIOR
                               Appellant & Cross-Appellee                      F3   —:;
                                                                               en   -'"'
                                          VS.


        OSBALDO A. SAENZ SENIOR, ESTELA G SAENZ TRUST
                               THROUGH ITS TRUSTEE
                       ESTHER A. S. SALMON TRUSTEE
                               Appellee & Cross-Appellant



On appeal from the 229th Judicial District Court of Starr County, Texas
               The Honorable Ana Lisa Garza, Judge Presiding



                   APPELLANT'S BRIEF, CROSS-APPELLEE


       Appellant on Pro Se                       Appellee's Attorney
       Osbaldo A. Saenz Jr.                     Margil Sanchez Jr.
       (aka, osbaldo, Babe, Jr., ounce)         208, N. Britton Ave.
       P. O. Box 152                             Rio Grande City Texas 78582
       Rio Grande City, Texas 78582              (956) 487 - 7575 Off.
       (956)438-4387                             (956) 487 - 8419 Fax


                                                Trial Court Defendant Party
          PARTIAL                               Alferdo Tijerina at al
" ORAL ARGUMENT "                               Attorney Lori P. Perez
       REQUESTED                                200 W. Water St.

                        U.S.   POSTAGE
                                                Rio Grande City, Texas 78582
                                         (956) 488-0122 Off., Fax (956) 716-6448
                        JUN 13. M
                          AMOUNT



1004
           78205
                       $12,15
                          00043869-03,
                  TABLE OF CONTENTS
 TABLE OF CONTENTS                                   1
 INDEX OF AUTHORITIES                               ii
STATUTES & TEXAS NOTARY RULES, & REGULATIONS
OF CIVIL PROCEDURE                                  III
STATEMENT OF THE CASE                                1.
STATUTE OF LIMITATIONS, STATUTE OF FRAUDS, &
PERJURIES, INTRODUCTION CHAIN OF
TITLE ARGUMENT OF LAW                                2.
INTRODUCTION OF THE CASE                            6.
THE STATEMENT REGARDING PARTIAL ORAL ARGUMENT-       8.
APPELLANT'S ISSUES                                   9.
STATEMENT OF FACTS OBJECTING
THE SIGNED JUDGMENT-                                12.
BACK GROUND OF THE CASE                             12.
STATEMENT OF FACTS AGGRAVATED PERJURY               20.
THE AMENDING JUDGMENT WITHIN EVIDENCE               22.
UNDER LAYING FACTS                                  23.
1st ARGUMENT AND AUTHORITY, STANDARD FOR GRANT
THE AMENDING OF THE JUDGMENT                        29.
STATUTE OF LIMITATIONS, ESTOPEL BY DEEDS, ESTOPEL
BY LACHES                                           29.
DECLARATIVE ARGUMENT OF SEVEN TRACTS WITHIN
DEED OF GIFT RESERVING LIFE & QUIT CLAIM            37.
APPELLANT'S ARGUMENT                                43.
PARTITION                                           47.
THE FRIVOLOUS PORTION OF THE CASE                   47.
1st ACT OF AGGRAVATED PERJURY WITHIN APPELLEE'S
SWORN AFFIDAVIT                                     49.
2nd ACT OF AGGRAVATED PERJURY WITHIN APPELLEE
SWORN AFFIDAVIT                                     51.
PRAYER                                              25
CERTIFICATE OF COMPLIANCE                           26
CERTIFICATE OF SERVICE                              27
                       INDEX OF AUTHORITIES
CASES:                                                          PAGE
Gibbs v. General Motors Corp., S. S. Ct, 450 S.W.2d 827;

Nixon v. Mr. Property Management Co., Inc. 690 S.W. 2b
546 (Tex. 1985).                                                19

Cowden v. Bell, 300 S.W.2d 286 (Tex. 1957).                   19

Wilcox v. St. Mary's University of San Antonio, 531 S. W 2d 589 (Tex.
1975).        _          _                            19

Swilley v. Hughes, 488 S.W.2d 64 (Tex. 1972).                 19

P.S. Atiyah, an Introduction to Law of Contract
141(3d ed. 1981).                                                19

9A Charles Alan Wright & Arthur Miller, Federal
Practice §2524, at 252-54 (2d ed. 1995).                         19

Trinity River Auth. V. URS Consultant, Inc., 860 S.W.2d
259, 262 (Tex. 1994); Liberty Mut. Fire Ins. Co. v. Richards,
810 S.W.2d 232, 233 (Tex. App. --Houston [14th Dist] 1991,
Writ denied), cert denied, 503 U.S. 1004; 112 S. Ct. 1756,
1759, 118 L. Ed 2d 423 (1992).                                   19

Snyder v. Eanes Independent School District, 860 S.W.2d
692,699 (Tex. App. ~ Austin 1993, Writ Denied).                  19

Fields v. City of Texas City, 864 S. W 2d 66, 68
(Tex. App. -- Houston [14th Dist.] 1993, writ denied);
Moreno v.Sterling Drug, 787 S.W.2d 348, 351 (Tex. 1990). --        19

Wise v.Anderson, 163 Tex. 608,359 S.W.2d 876 (Tex. 1962).--        19

S. V. v R. V, 933 S. W. 2d 1,4 (Tex. 1996), (Exhibit"").             19

Unchallenged Hand Writing Experts Findings, (CR-0191-0202) — 19
                                                                          n
CHAPTER 23 of the Texas Property Code, and Rules 756 et seq.
Of the Texas Rules of Civil Procedure.                                         19


SECTION 37.009 OF THE Texas Civil Practice Code.                               19


                                   STATUTES

1. STATUTE BY LIMITATION


2. ESTOPEL BY DEED


3. ESTOPEL BY LACHES



                           "NOTARY PUBLIC RULES"


STATE OF TEXAS, NOTARY PUBLIC RULES & REGULATIONS:


1. Notary's cannon of legal Ethics, Code Ann. §406.008

2. Black Law Dictionary "Seventh Edition"

  [A Treatise on the Law Relating to the Office and Duties of Notaries

      Public § 1, at 1] (John F. Tyler & John J. Stephens eds., 2d ed, 1892)

3. Notary Public, [an Official known in nearly all civilized countries, and in

  Modern times their more characteristic duty is to attest the genuineness

  Of any deeds or writings, in order to render the same available as evidence

  of the facts therein contained. "Benjamin F. Rex", The Notaries' Manual

  § 1, at 1-2 (J. H. McMillan ea\, 6th ed, 1913)

4. Moral Turpitude, (an act of baseness, vileness, depravity in the privet
iii
                contrary to the accepted and customary rule of right and duty between

                people) "50 Am. Jur. 2d Libel and Slander § 165, at 454 (1995)

            (see Appellee's Lis Pendens Notarization CR--0710-0713)

            (see Appellee's Sworn Affidavit CR-0706-0709)




                          Texas Notary Public Duties and Practices

                Question. May a Notary Public Notarize his/her own signature?

                Answer. No. A Notary can not Notarize his/her own signature.

                Question. May a Notary Public Notarize his/her spouse's signature or my
                          spouse's business?

                Answer. No. There is no statute that addresses this question, but the
                        general rule is that a Notary Public cannot perform a
                        notarization on any document in which he/she is a party to the
                        instrument or in which he/she has a personal or financially
                          interest in the transaction.


                Question; May a Notary Notarize for his/her relatives?

            Answer; There is no specific answer to this question in the state
                     statutes; but the notary must determine if the Notary has any
                           financial or beneficial interest in the transaction.



2. Notary's cannon of legal Ethics notarial Notary's cannon of legal
                Ethics,

            (see Appellee's Sworn Affidavit Notarization CR-0096)

            (see Texas Notary Public Duties and Practices hereinabove)
•   •   •   •


mi
3. Appellee's Trust Beneficiary's.

     A. Appellee Osbaldo A. Saenz Senior & Trust Agreement

     B. Trustee Esther A. S. Salmon corrected partial lis pendens notice.

     C. Homero A. Saenz Trust Beneficiary, Notary Eva. B. Saenz "Wife"

     involves community property, (see Appellant's Supplement Exhibit "9")

4. Notary's Marriage License. (" active") currently married & no divorce on

  record.


5. Appellee's knowledge of an existing Deed of Gift Reserving Life Estate

 Deed as stated in Appellee's Sworn Affidavit (CR-0055, CR-0096,DC-11-

 242), and Appellee's NOTICE OF LIS PENDENS.

6. Appellee's No Grounds and Baseless for a Law Suit, neither a Claim for

  Settlement, (see CR-0101-0103 JOINT MOTION FOR NON-SUIT)




IV
             THE STATEMENT OF THE CASE

Appellee's conspired fabricating a fraudulent Tool "lis pendens" (CR-0710-

0713) filed 04/14/2008, for extorting money from Appellant and

Appellant's property's utilizing a daughter in law as Appellee's Notary

Public, whom has a community interest and benefit in the Notarized acts on

both lis pendens, and Appellee's (CR-0706-0709)Sworn Affidavit filed

09/17/2009 mean while Courts barred, and entertained Appellant. On

several occasions Appellee's thinking fraudulently created a Sworn

Affidavit committing an aggravated perjury offence intending to cause a

greater damage to Appellant and Appellant's properties. The deceiving false

statements on Appelles's Sworn Affidavit, claimed Appellant forged

Appellee's signatures on Deed of Gift Reserving Life Estate, that benefited

Appellant as a remainder, whereofAppellant had purchase the property's by

chain of title. While Appellee's lis pendens active on filed law suit,

Appellee's take advantage selling Appellant's property's without the Trial

Courts permission. These (CR-0640-0643) two disclosed of seven lots sold

by Appellee's belonging to Appellant's (CR-0241 Through CR-0248)

developed subdivision lots fueled Appellee's law suit and other costs (CR-

1.
0244, Lines 22) totaled $54,000.00 splitting (CR-0246, Linesl-

10)$30,000.00 with Appellee and Appellee's Trustee $24,000.00. Appellee's

switched Notary Public on Appellee's Sworn Affidavit covering their

violation of Notary ethics (CR-0524-0526). Appellee's have damaged

Appellant within their Frivolous Law Suit from the date filed 04/14/2008 to

the present regularly preventing Appellant a yearly income earnings in the

amount of $125,000.00 after expenses. Appellant seeks all of the

Appellant's property's within Deed of Gift Reserving Life Estate Tracts 1

through 5 whereas judged erroneously




                   STATUE OF LIMITATIONS


                STATUE OF FRAUDS, AND PERJURIES

                INTRODUCTION CHAIN OF TITLE, AND

                   ARGUMENT IN OPERATION OF LAW;

CONVEYANCE'S in Reversal Conveyance to Appellant by Appellee's,

Conform with Deed of Gift Reserving Life (CR-0121-0123, DC-11-242

Third, & Fourth Tracts), whereof in operation of law by statue, and in a

matter of law by application Appellee's have no Grounds nor Bases for

a law suit nor such claim, whereas Judgment was ERRED see (CR-
                                 2.
0652-0654) and amending of Judgment is needed in requirement of

reconsideration that there is no Conveyance from Appellant to

Appellee's, nor proven forgery as Appellee's Claim (see Appellee's

admission ).

(CR-0049-0053, DC-12-520, "Warranty Deed" Grantor Severiano

Daniel Saenz conveys onto Grantee Osbaldo A. Saenz Jr.), & (AS-

Exhibit "12", & CR-0071-0072 DC-12-520 "Warranty Deed" Grantor

Pablo Saenz Jr. conveys onto Grantee Osbaldo A. Saenz Jr.) &

Conforms with Deed of Gift Reserving Life (CR-0121-0123, DC-11-242)

Tract Five, & Deed of Gift Reserving Life (CR-0121-0123, DC-11-242),

whereas all of Grantor's Osbaldo A. Saenz Sr. and Estela Garza Saenz


rights, title and interest in and to Survey No. 80, Abstract 898, Starr

County, Texas TRACT FIVE as Grantor's conveyed onto Grantee

Osbaldo A. Saenz Jr., except of Grantor's Reserving their rights in Life,

(CR-0172, DC-11-242) Appellee's Quit Claimed (CR-0172)their interest

Confirm with Deed of Gift Reserving Life


Tract One:
             Surface Warranty Deed - Grantor - Gilbert Ramey,

             Grantee - Osbaldo A. Saenz Jr., conveyance lots 16, & 17, filed

  3.           Document # 141562 Volume, 0568 Page 372
             conforms with Surface Warranty Deed - (

             conveyance lots 16, & 17 within Tract 2)

             Grantor Osbaldo A. Saenz Jr.- Grantee Maria Estela Garza


             Saenz Document # 172753 Vol. 0704, Page 406, Conforms

             with Reversed Conveyance First Tract Deed of Gift Reserving

             Life, (CR-0121, DC- 11-242) Grantor's Osbaldo A. Saenz Sr.

             and Maria Estela Garza Saenz, Grantee Osbaldo A. Saenz Jr.,

             Document 195456, Vol. 0799, Page 584(No Appellant

             Conveyances, No Court Trial argument, nor Claim evidence

             by Appellee's whereas JUDGMENT WAS ERRED and needs

             Judgment amending in consideration as operation of matter

             of law. see CR-0653-0654, DC-11-242)

Tract Two:
             Surface Warranty Deed, Grantor - Glen Ramey, Grantee -

             Osbaldo A. Saenz Jr., conveyance lot # one (1) of Block four

             (4), Santa Cruz No. 2, filed Document #146973, Vol. 0592, Page

             378 conforms with Surface Warranty Deed,

             (conveyance lots 1 block 4 of Santa Cruz No.

             2 within Tract 1) Grantor - Osbaldo A. Saenz Jr., Grantee -

             Maria Estela Garza Saenz, Document # 172753, Vol. 0704,
4
            Page 406, Conforms with Reverse Conveyance First Tract

            Deed of Gift Reserving Life, (CR-0121, DC-11-242)

            Grantor's Osbaldo A. Saenz Sr., and Maria Estela Garza

            Saenz, Grantee Osbaldo A. Saenz Jr., filed Document 195456,

            Vol. 0799, Page0584. (No Appellant Conveyances to

            Appellee's, No Court Trial Argument, No Claim evidence by

            Appellee's whereas JUDGMENT WAS ERRED and needs

            Judgment amending in consideration as operation of matter

            of law. See CR-0653-0654, DC-11-242)


Tract Three:
            Surface Warranty Deed, Grantor- Glen Ramey, Grantee-

            Osbaldo A. Saenz Jr., conveyance lot # Three (3) of Block Four

           (4) of Santa Cruz No. 2, filed Document # 167726, Vol. 0682,

            Page 446 Conforms with Surface Warranty Deed. Grantor -

            Rosario Millan, Grantee - Osbaldo A Saenz Jr.

            Document #181410, Volume 0738, Page630

                                             r




Tract Four; Grantor - Alicia Villareal, Grantee - Osbaldo A. Saenz

               Document # Volume Page


5.
Tract Five; Grantor - Severiano Saenz, Grantee - Osbaldo A. Saenz Jr.

             (CR-0026, DC-12-520) Document # Volume Page638


Tract Sixth; Grantor - Osbaldo A. and Estela G Saenz, Grantee - Osbaldo

              A. Saenz Jr.


             Document # 195456 Volume 0799Page 584


Tract Seventh; Grantor - Osbaldo A. and Estela G Saenz, Grantee -

     Osbaldo A. Saenz Jr. Document # 195456 Volume 0799, Page 584

Appellant had this document drawn for sufficient, and additional collateral

for his Bank Loan for his development in 1998, (CR-0133-0137), &

(CR-0138-0146).




                    INTRODUCTION OF THE CASE


The Appellee's, and the Appellee's Attorney saw an opportunity to trespass

Title on Appellant's sole larger tracts numbers fifth, sixth, and seventh,

within Appellant's Deed of Gift Reserving Life Estate (see deed of gift

reserving life estate CR-0518--519). The Appellee's with an opportunity

to extort and trespass title on tracts numbers sixth, and seventh because

Appellee's Attorney conspired the opportunity the property needed to Quiet

6.
title on tracts six and seven due to the property being in the name of

Osbaldo A. Saenz Inc. (see warranty deed "CR-0021")

as Grantee a non existing corporation, once Osbaldo A. Saenz

Junior completed the purchase of this subject property (see letters evidence

to Grantor "CR-0104-0111" & PAYMENTS CR-0203-0206, &CR-

01770178 ) whereof requested to place the property in the

corporation name with Appellant's intention to get incorporated thereafter

(see LETTER & DATES"CR-0106" ).

Appellee's intent to commit fraud and fraud, fraudulently conveyed these

same two subject tracts, sixth, and seventh, without being a member of the

corporation, or incorporated, (see cash deed "CR-0119" to better his

personal interest). At that same instincts Appellant Osbaldo A. Saenz

Junior requests Appellee Osbaldo A. Saenz Senior return those subject

property's to purchaser Appellant Osbaldo A. Saenz Junior including the

other tracts Maria Estela G Saenz had belonging to Saenz Junior being

tracts one through seven and being accord in reserving the life into estate of

Appelle's leaving a remainder the Appellant Osbaldo A. Saenz Junior (see

deed of gift reserving life estate "CR-0518-0519"). thereafter Appellant

wishes to develop tracts sixth, and seventh in and out of Deed of Gift

7.
Reserving Life Estate (see letter "CR-0106" PROVISION iii), into

residential and commercial lots. Appellant Osbaldo A. Saenz Junior, and

Appellee's Osbaldo A. Saenz Senior and Maria Estela G Saenz together sell

and convey each lot within the developed phases of property whereas three

(3) signatures truthfully conveyed the lots of the developed property

whereof title insurance accepted the property so long as the three signatures

were in record.




     STATEMENT REGARDING PARTIAL ORAL ARGUMENT


The partial not needed oral argument is as follows;

1. Deed of Gift Reserving Life (CR-0759-0761) is made of seven (7) tracts.

In and out of seven (7) tracts within Deed of Gift Reserving Life, Tracts one

(1) through five (5) are not needing oral argument whereof within a factual

conveyance in operation of Law, whereof a liability was created

consummating a chain of title.

2. Thereafter Quit Claimed (CR-0762) all of their interest to Appellant by

the Appellee's for the exception of what is Reserved and Exception from

conveyance in and out of tracts six (6) and seven (7) are included within the
8.
Quit Claimed and Quit Claim for the exception of what is that the reserved

portion states that it is reserved from conveyance that RECORDED PLATS

FIRST PHASE CONSISTS OF EIGHT POINT TWENTY (8.20) ACRES

OF LAND, AND SECOND (2) PHASE CONSISTS OF NO MORE THAN

THREE (3.0) ACRES OF LAND WHEREAS ERRONEOUSLY

RESERVED FORM CONVEYANCE STATES THAT SECOND


CONSISTS OF FIFTEEN ACRES, AND NEEDS THE CORRECTION OF

THREE ACRES INSTEAD OF FIFTEEN ACRES RESERVED FROM


CONVEYANCE.


The partial oral argument request is recommended for clarity helping this

Court view understanding Appellee's frivolous law suit for the extort of

money, in filing a fraudulent Lis Pendens (CR-0710-0713) supported by an

aggravated false claim to sworn (CR-0706-0709), for the trespass to try

title, committing a Larceny offence, clouding Appellant's titles, whereas

Appellant is enforcing a matter of law Deed of Gift Reserving Life (CR-

0121-0123) containing seven tracts of land.

                         APPELLANT'S ISSUES


Issue 1. The trial court erred in characterizing the subject tract within

Warranty Deed Reserving Life Estate, Document No. 195456(CR-0518-

9.
0520), whereof within this document Warranty Deed Reserving Life Estate

document No. 195456 are seven different types of tracts of land that were

not in litigation nor litigated, and are different chain of title conveyances to

Appellant Osbaldo A. Saenz Jr. through Appellant Saenz Junior's sole

purchases, whereof all tracts within Warranty Deed Reserving Life Estate

are junction within Quit Deed 238439 ("CR-0686") Appellee's signed,

making all property tracts within Warranty Deed Reserving Life Estate

through a signed Quit Claim Deed the solely Osbaldo A. Saenz Jr. sole and


separate property's, (see below Deed of Gift Reserving Life Property

Tracts Arguments)

Issue 2. The trial court plainly erred in recognizing no characterizing the

production of evidence to ownership from Cross Appellant's was ever

produced to render judgment, and therefore makes Appellant Osbaldo A.

Saenz Jr. the sole owner of all tracts of land within the Warranty Deed

Reserving Life Estate document No. 195456.

Issue 3. The trial court plainly erred in characterizing Cross Appellant's

failure and continue to fail to challenge the Warranty Deed Reserving Life

Estate document 195456, and Quit Claim Deed 238439 signatures being

genuine contradicting Appellee's claim within Lis Pendens, whereas all
                                   10.
property's within Warranty Deed Reserving Life Estate document No.

195456 continue to retain Osbaldo A. Saenz Junior as a remainder, and

continuing to consummate Osbaldo A. Saenz Jr. as the sole and separate

owner of all tracts within Warranty Deed Reserving Life Estate document

No. 195456, through Quit Claim Deed document No. 238439, of what has

been quit claimed by the unchallenged genuine endorsers, (see hand writing

experts findings (CR-0193 prior Judgment).

Issue 4. The trial court plainly erred to recognized that Cross Appellant's


have no Grounds nor Bases for this law suit claim whereas operation, and a

matter of law whereof Cross Appellant's are barred by estoppel by Laches,

and barred by estoppel by Deed, after the statue of limitation exhausted by

Cross Appellant's own recognition and knowledge cohabiting the owner

Osbaldo A. Saenz Jr., estoppel by contract (see bank loan deed of trust

documents, "CR-0154-0160"&CR-0133-0137 bank did not respect

incorporation and adopted deed as is)

Issue 5. Cross Appellant's drawn Settlement Agreement was the only way to

consummate the gain ofAppellant's property without proving either kind of

ownership evidence, whereof bar Cross Appellant's inability to Settle

without Grounds nor Bases to such claim, continuing being Osbaldo A.
11.
Saenz Jr. sole and separate property.

Issue 6. Trial Court plainly erred failing to enforce compelling 3 sets of

Appellee's discovery interrogatory's, productions, and admissions requested

by Appellant's. All property's belong to Appellant Osbaldo A. Saenz Jr.

assumption in default Judgment against Cross Appellant's.

Issue 7. The trial court abused Appellant and plainly erred its discretion in

rendering Judgment thereafter hearing Appellant's argument, and seeing

Appellant's written plea not being in accord with Appellee's agreement.


                THE STATEMENT OF FACTS OBJECTING
                          The SIGNED JUDGMENT


Appellant Osbaldo A. Saenz Jr. challenged Appellee's Osbaldo A. Saenz Sr.,

Maria Estela G Saenz Trust, and through its Trustee Esther A. S. Salmon's

version to avoid the possibility that their false, deceiving, version would be

accepted as true, Appellee's turning unsuccessful if would have challenged

all of recorded factual Appellants Trial Court Exhibits.

                   BACK GROUND OF THE CASE


(A.) Clearly specifies the difference between Appellant also known as

(aka) Ounce, and Appellee as Ounce Sr. (CR-0106, 5th paragraph I have

not spoken to Ounce in some time but it was my impression, through either

12.
talking to Estella "Appellant's mother", or to Ounce Sr. "Appellant's

Father")(CR-0106,1st paragraph, I enclosed a proposed deed to your

property to be signed by you and Estella ["Seller's] which you and Ounce

have been working on for these past 2 or 3 years.)

(B.) On or aboutApril 1995, Appellant upon entering an agreement to

purchase Share 8-D, & 31-A (CR-0104-0105 see letter addressed to

Alfeerdo S. Tijerina, reference Proposed Sale to Osbaldo A. Saenz Junior)

from Alfredo S. Tijerina as the Seller, [The Sixth & Seventh Tract within


Deed of Gift Reserving Life Estate (CR-0626-0628)] Appellant employed

Attorney John A. Pope III (CR-0104-0105, indicates the payment pattern for

the purchase of Shares 8-D & 31-A, and CR-0106, last paragraph, "Be that

as it may, if the purchase money has been paid in full you can sign the

documents (CR-0021-0022) and deliver it to either Ounce Sr., Ounce, Jr., or

return to me", is referenced to CR-0203, ck# $20,627.00, & CR-0177-

0178,ck #082069, & ck# 1216, & CR-0204-0206, ck#109964, 112265, &

1037 Seller continued claiming interest after the purchase whereas proof

paid by Appellant) from the commencing ofAppellant's purchase Share 8-D

& 31-A, up to the completion (CR-0106, 5th paragraph, I have not spoken to

13.
Ounce in some time but it was my impression, through either talking to

Estella, or to Ounce Sr., that a good part, if not all of the purchase money

had been paid. I do not know if this is correct nor what amount was paid. I

do not need to know what arrangements you and Ounce Jr., had but I want

to caution you caution you that this document covers all of the property.) of

the purchase for the purposes of a proposed subdivision property described

hereinabove (CR-0106, provision iii, I understand that Ounce wants to build

a subdivision and there are very treacherous requirements on drilling within

a subdivision;).(CR-0108-0110, Atty. For Appellant writes giving notice to


Appellant ofAtty. Withdrawal and financially bills Appellant for

documentation services for purchasing Share 8-D, & 31-A, as noted on CR-

0109, partition deed, incorporation preparation, and deed of trust and note

totaling $1,200.00 as noted CR-0 111, receipt #1189 )

                    STATEMENT OF FACTS


                  AGGRAVATED PERJURY:

1. (CR-0706, AFFIDAVIT OF OSBALDO A. SAENZ SENIOR)

  Appellee Osbaldo A. Saenz Senior, collectively "Appellee", has perjured

himself making sworn false statements and is considered aggravated

14.
whereof knowingly and intentionally committed additional crimes for the

extort money from Appellant's properties as proven as follows;

 A. Document (CR-0706) Affidavit of Osbaldo A. Saenz Senior is sworn

before his Daughter in Law the Nnotary Public of record whom has a

community benefit and interest in the properties involved especially within

Deed of Gift to Trust whereofAppellee fraudulently conveyed Appellants

property's into the Osbaldo A. Saenz Senior, and Maria Estela G Saenz

Trust.


      B. (CR-0707, Third Paragraph) First I attest that it was impossible

Maria Magdalena Pena and for Ana Delia Guerra to have witnessed and

notarized our signatures to the above described Deed Reserving Life

Estate(CR-0759-0761) and Quit Claim Deed (CR-0762) for the simple

reason that my wife and myself never signed these two instruments.

Deed of Gift Reserving Life Estate (CR-0759-0761) Appellee's Genuine

signatures is supported by;

      l.(CR-0218, Lines 2-7)L2.Q. Your mother is , she's particularly ill, isn't

14she? L3.A. she is. L4. Q. and does her memory come and go? L5. A. I

want to say that it's mostly gone. L6 Q. Okay. L7. A. I'm with her --.

      2.(CR-0218, Lines 17-25) L17.Q. Do you feel like that he needs your

15.
assistance? LI8 A. Yes. Definitely. LI9. Q. have you noticed any changes in

his memory? L20. A. Yes. He has early signs of dementia. L21. Q. what do

you mean when you say "early signs of dementia"? What have you noticed?

L23. A. Forgetfulness, very forgetfulness. He tends to repeat the same thing

over and over. L25. Q. Okay.

3. (CR-0220, Lines 15-24)L15.Q. when did you first start noticing signs.

Several years ago or? LI6. A. No. Wall, yes, several years ago. LI8. Q.

Okay. L19 A. but it just worse within the past two years. [2008 year the

time Appellee's filed their lis pendens & law suit] L20Q. Okay. And you

are the, person that's actually bringing this law suit. You're the one that's

ordered the attorney to file the law suit, is that right? L23.A. Through them,

yes. [Appellee's do not have the mental capacity to support their

allegations]

      4. (CR-0221, Lines 9-22) L9Q. were you there at any time when any

documents were forged? Were you present at the forging of any documents?

Lll. A. No. LI 2. Q. Were you present at the execution of any documents

that were not forgeries? LI4. A. No. LI6. Mr. Sanchez. Listen the question.

Were you present at the signing, execution of any document that were not,

where their signatures were not forged. In other words, did you witness
16.
them signing documents themselves? LI9. The witness: No. L20. Q. No.

Any documents, any deeds or anything. L22.A. The Witness: No.

      5. (CR- 0186-0188) Notary Public Maria Magdalena Pena Affidavit

never was challenge by Appellee's as Appellee's Alleged in Sworn Affidavit

(CR-0707 third paragraph).

      6. (CR-0161-0165) Notary Public Sonia M. Pena Affidavit never was

challenged by Appellee's nor deposed, interrogated, questioned, as

Appellee's state within Appellee's Sworn Affidavit (CR-0708, referenced to

first, & third paragraph deed conveyance to Dora Alicia Garcia).

      7. (CR-0708, 2ND Paragraph Appellee Saenz Senior states that, " since I

recognize my wife's signature from hacing seen her sign her name manuu

times, I attest tht the signature shown on this deed [(referencing Dora Alicia

Garcia as exhibit No. 1 as stated CR--708 first paragraph)] is not my wife's

signature" see (CR-0320, lines 16-25) L16. A. We've been married 58. L17.

Q. And you know her really well. LI8. A. Yes. L19.Q. Have you had to see

her signature on many times? L20. A. Well, we've done everything together.

L21. Q. So you have seen her ~ L22. A. Yes. L23.Q. ~ signature over-and-

over again? L24. A. Uh huh. L25. Q. Have you seen it often enough that you

can recognize (CR-0321,lines1-3) LI. her signature when you see it? L2. A.

17.
I might. I'm not sure. L3.Q. okay. (CR-0321, lines 9-16) [referencing her

signature on deed as exhibit #2,CR-0366-0368 and attached in CR-0292]

L9. Q. Do you recognize the second signature? L10. A. I, I would say that's

pretty close, but. LI 1. Q. Is it fair to say that might be your wife and it might

not be, you don't know? LI3. A. Yes. LI4. Q. I'm sorry? LI5. A. I'm gonna

say yes. LI6. Q. okay. (CR-0324, lines 2-16) L2. Q. okay, My question, Mr.

Saenz, is not necessarily about these documents, but when you signed your

signature to a document, do you first look and see what it is before you sign

it? L6.A. No, sir. L7. Q. Is it your habit to sign documents without knowing

what they are? L9. A. Well, we were, it was that we were told that we were


there to sign. Lll. Q. Mr. Saenz, I'm talking about just all of your life, not

just these, all of your life, I'm trying to find out if you read before you sign

or if you just sign you signature when you're told to or somewhere between.

L15. A. I hardly read them, (CR-0325, lines 1-16) LI. Q. you would sign

whatever somebody ~ L2. A. Yeah. L3. Q. ~ that you trusted told you sigh?

L4. A. yes. L5. Q. is that what you're saying? L6. A. that's the way I've

done it. L7. Q. ohay. But you could read them if you wanted —

L8. A. oh, yes. L9. Q. —just like you did just a minute ago? L10. A. Right.

LI 1. Q. Because you understand English very well. LI2. A. I understand,
18
yes, sir. LI3. Q. you understand it very well. You understood the documents

a moment ago, right? Yes? LI5. A. I'm a little confused about this year, but I

understand.


      7. (CR-0218, lines 15-24) L15.Q. and you help your father as well? LI6

A. Yes. LI7. Q. Do you feel like that he needs your assistance? LI8. A. Yes,

definitely. LI9. Q. Have you noticed an changes in his memory? L20.A.

Yes. He has early signs of dementia. L21. Q. What do you mean when you

say "early signs of dementia"? what have you noticed? L23. A.

Forgetfulness, very forgetfulness. He tends to repeat the same thing over

and over. (CR-0323, lines5-10)[Appellee's loss of memory] L5. And I


noticed that you were reading every one of these documents very carefully

when they presented to you a moment ago. Do you remember that? L8.A.

Reading them? L9. Q. Yes. L10. A. No.

   8. (CR-0228, Lines 5-25) L5. Q. Do you have any other evidence that

indicates there's been any forgeries involved in this matter of any kind? L7.

A. No. L8. Q. Have you heard anything from any body that tells you there's

been forgeries? LI3. A. No. LI4. Q. is it fair to say that in your lawsuit that

you brought that, that you have alleged that there have been at least two

documents that have been forged? Is that right? LI7. A. rephrase that. LI8.
19.
Q. in the lawsuit that you're bringing against your brother. L20. A. Uh-huh.

L21. Q. You have alleged that at least of those documents are forgeries,

right? L23. A. Yes. L24. Q. the only evidence that, that you have that they

are forgeries sounds like that it's the word of your parents. (CR-0229, lines

1-4) LI. A. uh-huh. L2. And, and some circumstances that you consider

suspicious . L4.A. Uh-huh.

      9. (CR-0191-0202, unchallenged questioned documents Ql. Deed of

Gift Reserving Life Estate, & Q2. Quit Claim Deed)(CR-0193, Findings and

Observations Supporting Opinion) There are no obvious signs of forgery

observed such as hesitation, unnatural pen lifts, patching, tremor,


uncertainty of movement, or a stilted, drawn look to the writing line that did

not occur in the known signatures. The questioned documents shown in

natural variation, natural qualities and characteristics to the signatures. In

addition, there were no unexplainable differences between the questioned

and known writings.



                 SUMMARY OF THE ARGUMENT


1. OSBALDO A. SAENZ JR. collectively, ("Appellant") whereof within all

State Trial Court causes as "Defendant, Intervenor", and currently

20.
"Appellant" Develops [real estate in Starr County, Texas.(CR-0155-0016

Appellant borrowing and paid developing of funds, first phase)(CR-0154

borrowing and paid development funds for second phase)

2. Osbaldo A. Saenz Senior, and Esther A. S. Salmon Trustee of the Osbaldo

A. Saenz Senior and wife Maria Estela G Saenz Trust, in need of a

FRAUDULENT TOOL for extortion of Federal, and State Government

funds through and thereby Government Benefits, as well as in first

commencing defrauding APPELLANT and thereafter, the Beneficiary's of

the Osbaldo A. Saenz Senior, and Maria Estela G Saenz Trust, whereas in

State Trial Court as "Plaintiff's" collectively "Appellee's", have sued

"Defendant Tijerina" thereafter first suing Appellant and filing NON-SUIT

(CR—0101-0103) whereof this law suit originated Appellee's were

unsuccessfully of the inability of being granted Judgment in favor

(Plaintiffs) Collectively & Currently "Appellee's" within the Honorable of

the 381st Statejudicial Court, Starr County, Texas.

3. Appellee's upon originating this law suit, Appellee's, Appellee's Trustee,

Appellee's Attorney, and Appellee's Daughter in Law The Notary Public

within Appellee's Sworn Affidavit(CR-0093-0096,CR-0632-0635,& 0524-

0526), and Appellee's Lis Pendens(CR-0270,&, CR-0636-0639), conspired

21.
the law suit and implemented such law suit that would be enforceable in

court but not voided that would carry this law suit to the end.

4. Appellee's have filed a frivolous law suit against Appellant to set aside a

certain conveyances and recover funds allegedly converted from a checking

account.



5. Appellant had filed an answer seeking to clear cloud on the title Deed of

Gift Reserving Life of his real property at issue within Appellee's Lis

Pendens based on the genuine execution of the conveyances in question.

Appellant has been commercially developing the Property (CR-0155-0160,

& CR-0154-0155), and seeks to obtain clear title and to recover damages for

losses incurred by Appellee's actions in intentionally creating such cloud.


6. Appellant seeking judgment amendment dismissing Appellee's claims as

Time barred, whereas Appellee's only production in false stating scintilla

hoping the rule would apply to prevent judgment favoring Appellant.

                 AMENDING JUDGMENT WITHIN EVIDENCE


7. Appellant had relied on Summary Judgment Evidence upon:

      A. The Deed of Gift filed of record in the Real Property Records of Starr

County, Texas, a property authenticated original of which is and

incorporated fully as (CR-0041, & CR-0518-0520).
22.
      B. Quit Claim Deed filed for record in the Real Property Records of Starr

County, Texas, a property authenticated original of which is in referenced

and incorporated fully as (CR-0522)

      C. The Warranty Deed of Dora Alicia Garcia Conveyance (CR-0161-

0163),& same as (CR-0528-0530), &(CR-0532-0534)

      D. Warranty Deed (CR-0147-0150) conveyance Appellant Osbaldo A.

Saenz Jr., to Paul C. Looney.

      E. Correction Special Warranty Deed (CR-0151-0153) conveyance from

Paul C. Looney, to Appellant Osbaldo A. Saenz Jr.

      F. The Hand writing expert findings & opinion Deed of Gift Reserving

Life, Notarized by Ana Delia Guerra (CR-0193)


  a The Affidavit of Maria M. Pena(CR-0186-0189)

  H. The logging, and Affidavit of Sonia M. Pena (CR-0164-0165)

      I. Notarization by Notary Public Maria Linda Salmon Appellee's

Attorney's sister. (CR-0147-0150)

                         UNDER LAYING FACTS


      8. Appellant Osbaldo A. Saenz Jr. is the owner of numerous parcels of

real property in Starr County, Texas.

Appellee's Osbaldo A. Saenz Senior and Maria Estela G. Saenz conveyed all
23.
of their right, title, and interest in seven parcels of land to Appellant

Osbaldo A. Saenz Junior by Deed of Gift dated February 01, 1998.(CR-

0518-0520)

      9. The Deed of Gift reserves a life estate in the Property, (CR-0121-

0123), (CR-0138-0146 Title policy schedule "A" CR-0140), & (CR-0349,

page 57, line 1-25, &CR-0350, page 58 lines 1-25)

  10. On February 01, 1998 Appellee Osbaldo A. Saenz Senior, and Maria

Estela G Saenz appeared before Anna Delia Guerra, an individual then

qualified, bonded and serving as a Notary Public in and for the State of

Texas. (CR-0328, page 36 lines 22-25 Q. Do you know why would be a

notary swearing that it was your signature if, if you did not sign it?


      A. Well, I guess that's the law when you sign a paper, there's a notary to

verify that you signed that paper., CR-0329, page 37, lines 1-8, Q. what

does a notary do to make sure it's you? A. They Stamp it. Q. Have they ever

asked you for your driver's license to make sure it's you? A. They never

Asked me for a driver's license. Q. They just know you? A. Yes, sir.)

      11. Appellee's personally signed "CR-0138-0146", & "CR-0626-0628"

Deed of Gift Reserving Life in Ana Delia Guerra's presence.(CR-0191

questioned documents, CR-0193-Findings and observations supporting
24.
opinion)(CR-0328, page 36 lines 22-25)

  12.Notary Public Ana Delia Guerra has witnessed and took the

acknowledgment ofAppellee's execution of (CR-0626-0628) Deed of Gift

Reserving Life (CR-0328, page 36, lines 22-25 I guess that's the law when

you sign a paper, there's a notary to verify that you signed that paper).

  13. Notary Public Ana Delia Guerra has identified the document,

execution of which she acknowledged on February 01, 1998.(CR-0028-

0030, DC-12-520)

  14. Appellant Osbaldo A. Saenz Junior recorded (CR-0626-0628) Deed of

Gift Reserving Life in the real property records of Starr County at Volume

0799, Pages 584-586, bearing a filing date stamp of February 24, 1998.


  15. Within (CR-0626-0628) Deed of Gift Reserving Life, Appellant

Osbaldo A. Saenz Junior began to develop and market portions of the two

largest tracts of land, being Tract six (6), and seven (7), which comprise

approximately ninety (90) acres for his own benefit as well as those of the

Appellee's. Appellant Osbaldo A. Saenz Junior sold tracts of the property

for a profit, which he shared with the Appellee's.

  16. The (CR-0626-0628) Deed of Gift Reserving Life retained a

beneficial life interest in the Property in Appellee's. (CR-0138-0146,
25.
Schedule "A" lines 1&3)

  17. Closing of each sale required Appellee's Osbaldo A. Saenz Senior, and

Maria Estela G. Saaenz to sign each Deed. The process was cumbersome

and caused delays. (CR-0173-0176 Deed to Alejo Clarke), &(CR-0528-

0530, Deed to Dora Alicia Garcia)

  18. On May 20, 2004, Maria M. Pena was duly qualified, commissioned

and bonded to serve as a Notary Public in and for the State of Texas, and

was so serving. She personally witnessed and took the acknowledgment of

Appellee's Osbaldo A. Saenz Senior, and Maria Estela G Saenz execution

of the Quit Claim Deed dated May 20, 2004, that is the subject of the

litigation identified in the style DC-ll-242.(CR-0629)


  19. At the time ofAppellee's Osbaldo A. Saenz Senior, and Maria Estela

G Saenz appearance for the execution of (CR-0629) Quit Claim Deed,

Appellee's signed Texas Notary Public Journal.(CR-0186-0187)

  20. Appellee's Osbaldo A. Saenz Senior, and Maria Estela G Saenz

signed the document (CR-0629) Quit ClaimDeed in the presences ofNotary

Public Maria M. Pena.


      21. Notary Public Maria M. Pena has been presented with a photocopy of

the Quit Claim Deed and Affirmed that the Signatures purports to be hers
26.
and of the Appellee's, in genuine and accurate. (CR-0629 Quit Claim

Deed),(CR-0191, Q2-QUIT CLAIM DEED dated 05-20-2004 unchallenged

hand writing expert findings and observations supporting opinion "CR-

0193"), & (CR-0328 page 36, lines 22-25, page 37, lines 10-25 Appellee's

deposition).

      22. Upon the occurrence ofAppellee's signatures on the litigated subject

(CR-193, findings and observations supporting opinion) Quit Claim Deed,

the document was filed for record by the appellant as noted date 05-21-

2004.


      23. On May 29, 2006, Appellee's Osbaldo A. Saenz Senior, and Maria

Estela G Saenz executed The Osbaldo A. Saenz Senior, and Maria Estela G.


Saenz Trust Agreement, (the "Trust")

      24. Appellee's filed suit claiming that the (CR-0626-628) Deed of Gift

Reserving Life and Quit Claim Deed are not valid due to forgery.

A. (CR-0193 findings and observations supporting opinion)

B. (CR-0340, Page 48, lines 1-25,Q. in all of his life has anybody ever

reported to you that Mr. Saenz, Junior asked a notary to do something

untruthful?, "CR-0341" line 1, A. No.), (CR-0341, page 49, lines 1-25 line

13-17, Q. Can you tell this jury even one time that he was not truthful about
27.
somebody's signature? A. one time., Q. Even one time., A. Well, no, I can't,

I can't do that, no, sir.),(CR-0193 findings and observations supporting

opinion)

C. (CR-0218, page 9, lines 15-25, line21, Q. What do you mean when you

say "early signs of dementia"? what have you noticed?, line 23A.

Forgetfulness, very forgetfulness. He tends to repeat the same thing over

and over.)(CR-0219, page 10, lines 1-25, lines 12-15, Q. Do you find that he

sometimes remembers things from 40 years ago, but maybe he has trouble

remembering something from two years ago?, A. Correct. Line 25, and the

doctors told you what?, CR-0220, page 11, lines 1-25, line 1, A. That, that

he is, his age, one. lines 15-25, Q. when did you first start noticing signs,


several years ago or?, A. No. Well, yes, several years ago.)(CR-0221, page

12, lines 1-25, lines 6-14, Q. The, the lawsuit alleges that there have been

some forgeries. Are you familiar with that?, A. Yes., Q. were you there at

any time when any documents were forged? Were you present at the forging

of any documents?, A. No., Q. Were you present at the execution of any

documents that were not forgeries?, A. No.)




28.
                 1st ARGUMENT AND AUTHORITY

                Standard for Granting the Amending Judgment

25. To prevail at amending judgment, Appellant has the burden of showing

there is no genuine issue of material fact and that Appellant is entitled to the

amendment ofjudgment as a matter of law. Gibbs v. General Motors Corp.

S. Ct, 450 S. W 2d 827; Nixon v. Mr. Property Management Co. Inc. 690 S.

W. 2d 546 (Tex. 1985). In deciding whether or not there is a disputed

material fact issue precluding amending judgment, evidence favorable to the

nonmoving will be taken as true. Coeden v. Bell, 300 S.W.2d 286 (Tex.

1957).

26. Every Reasonable inference must be indulged in favor of non-movants

and any doubts resolved in their favor. Wilcox v. St. Mary's University ofSan

Antonio, 531 S.W.2d 589 (Tex. 1975). When an Appellant moves for


amendment ofjudgment on the basis of an affirmative defense, as here

Appellant must conclusively prove all essential elements of that defense.

Swilley v. Hughes, 488 S.W.2d 64 (Tex. 1972).

                  STATUTE OF LIMITATIONS,

          ESTOPEL BY DEED, ESTOPEL BY LACHES

Appellee's Are Time Barred from Asserting that the Deed of Gift and
29.
Quit Claim Deeds Are Fraudulent

27. Appellant is entitled to the amending the judgment and that Appellee's

take nothing by this suit because Appellant Osbaldo A. Saenz Junior has

pleaded and established by amendment judgment evidence each element of

the affirmative defense of limitations, barring any recovery by Appellee's on

the cause of action.


28. For limitations purposes, a cause of action generally accrues when a

wrongful act causes some legal injury, even if the fact of injury is not

discovered until later, and even if resulting damages has not yet occurred.

Trinity River Auth, v. urs Consultants, Inc. 889 S.W.2d 259, 262 (Tex.

1994); Liberty Mut. Fire Ins. Co. v. Richards, 810 S.W.2d 232, 233 (Tex.

App.-Houston [14th Dist] 1991, writ denied). Cert denied, 503 U.S. 1004;

112 S. Ct. 1759, 118 L. Ed. 2d 423 (1992).


29. With regard to tort actions, generally, the limitations period begins to

run at the time the duty owed was breached. Snyder v. Eanes Independent

School District, 860 S.W.2d 692, 699 (Tex. App.-Austin 1993, writ denied)

30. A party's ignorance of material facts of lack of knowledge will ot

generally prevent the statute of limitations from running. In the

determination of when a cause of action accures is a question of law for the
30.
court. Fields v. City of Texas City, 864 S.W.2d 66, 68 (Tex. App.-Houston

[14th Dist] 1993, writ denied) Moreno v. Sterling Drug, 787 S.W. 2d348,

351 (Tex. 1990). The legal injury in the instant case occurred when the

allegedly forged deed was signed.

31. Texas Courts have not invariably ignored the inability to know of the

existence of the cause of action in determining when such cause of action

accrues. For example, a cause of action based on actionable fraud accrues

when the fraud is discovered, or by the exercise of reasonable diligence

should have been discovered. Wise v. Anderson, 163 Tex. 608, 359 S.W.2d
876 (Tex. 1962).

32. In still other instances, Texas courts have declined to find the limitations

bar inapplicable through the Appellee's admittedly knew nothing... [CR-

0355, page 63, lines 8-12 Q. Do you have any ; do you have knowledge of


any legal documents anywhere in this world that Mr. Saenz, Junior has

caused to be signed untruthfully? A. Well, like I said, that life estate I never

was aware of that.] about the cause of action until shortly before the

institution of his action. In reaching this result they were not unaware of the

individual injustice to the Appellee's but presumably that, on balance, the

need for repose counterbalance damage to the individual. S. V. v. R. V, 933
31.
S. W. 2d 1,4 (Tex. 1996).

Appellee's Claims Arising in Fraud Are Governed by a Four Year

Statue of Limitations


33. Appellee's Original Petition Claims that the signatures on the (CR-0759-

0761) 1998 Deed of Gift, and the (CR-0762) 2004 Quit Claim Deed are

[(CR-0094) 3rd Paragraph, The signatures of my wife's name and of my

name on these two instruments were forged by someone,] forged and were

actually made by assertion to show that the deeds are absolutely void and

not Subject to the four-year statute of limitation (CR-0653-0654, 2nd

Paragraph, The Court holds. Decrees an rules that the Deed Reserving Life

Estate recorded at Vol. 0799, pages 584-586, and also the Quitclaim Deed

recorded at Vol. 1002, pages 733, of the Deed Records of the Office of the

County Clerk of Starr County, Texas, are null and void and further, that


these two cancelled instruments will not be considered as being part of the

chain of title to any of the lands mentioned or described in these two

revoked instruments).

34. On all State Trial Court hearings, Appellee's, and Appellants have each

filed for Summary Judgment which evident numerously and have shown

that each case the notary public who acknowledged the signatures attests
32.
that Appellee's Osbaldo A. Saenz Senior and Maria Estela G Saenz

personally appeared and executed the documents in question.

35. The evidence set out above establishes the affirmative defense in that


Plaintiffs failed to file and perfect their claims within the four-year statue of

limitations which would be the longest limitations period based on any other

legal theory arising from a defect in the execution of the deeds in question.

Since the evidence establishes that Appellee's did sign the documents, the

only legal theory which would permit them to avoid the deeds is that they

were tricked into signing the documents.

36. Appellant is entitled to the Amending of the Judgment against the

Appellee's Claim that they did not sign either the Deed of Gift Reserving

Life dated February 01,1998, or the Quit Claim Deed dated May 20, 2004,

because APPELLEE'S FAILED TO ASSERT SUCH CLAIM IN A TIMELY



MANNER.


37. Appellee's seek to recover clear title to real estate based upon the claim

that they din not sign the two documents that show on their face that they

were duly attested before notary publics and timely filed of record.

38.The (CR-0626-0628) Deed of Gift Reserving Life is Dated FebruaryOl,

1998. Bears a filed stamp dated February 24,1998.
33.
39. The (CR-0629) Quit Claim Deed is Dated, May 20, 2004. Bears a filed

stamp dated May 21, 2004.

40. The Appellee's filed their law suit on April 08, 2008. Although

Appellant is Appellee's son, they took no steps to serve him with process.

41. Appellant appeared in the suit by attorney of record following the entry

of prospective intervenors in the state law suit, and without ever feceiving

service ofAppellee's suit. Appellant entered his appearance on October02,

2008.


42. A cause of action for fraud is subject to the four-year statute of

limitations. Section 16.004 of the Civil Practices & Remedies code provides

in pertinent part:

        FOUR-YEAR LIMITATIONS PERIOD, (a) a person must bring suit

        on the following actions not later than four years after the day the

       cause of action accrues... (4) fraud.
43. As a general rule, the limitations period begins to run when a cause

action accrues. Athins v. Crossland, 417 S. W. 2d 150,152 (Tex. 1967).

In the case of actionable fraud, however, limitation begins to run when the

fraud is discovered or from the time the might have been discovered through

the exercise of reasonable diligence. Gaddis v. Smith, 417 S.E.2d 577,

579 (Tex. 1967).
34.
44. A person is charged with constructive knowledge of the actual

knowledge that could have ben disclosed by examination of the public

records. When examination of public records will disclose evidence of

fraud, the Texas Supreme Court has held limitations wil begin ti run from

the date of filing after which the fraud could have been discovered by the

exercise of reasonable diligence. Mooney v. Harlin, 622 S. W. 2d 83,85

(Tex. 1981.) Constructive notice creates and irrefutable presumption of

actual notice. University State Bank v. Gifford-Hill Concrete Corp., 431
S.W.2d 561, 570 (Tex. Civ. App.- Fort Worth 1068,n. r. e.).

45. The Austin Court ofAppeals pointed out that the constructive notice

extends to facts reflected on the face of the document. Here, Appellee's

claim that they did not sign the Quit Claim Deed that conveyed the retained

life estate to Appellant. This is a fact clearly reflected in the face of the


Deed. Movant has met his burden at [CR-0011-0031,DC-12-520] on or

before order of dismissal of intervener's claims with (CR-0652) prejudice to

re-file and (CR-0653) Final Judgment to show the Appellee's should have

discovered the fraud of which they complain before the four-year statute

limitations ran, timely filed suit and obtained service ofAppellant.

46. Based upon the standard adoped by the Supreme Court, the limitations
35.
period to complain of fraud in the execution of the Deed of Gift ran on

February, 24, 2002, four-years after the filing date of the Deed.

47. Appellee's failed to file their suit until more than four years after

limitations had barred their claim that the Deed did not bear their signatures.

They are barred from maintaining this claim as a MATTER OF LAW.

Limitations Continued to Run Since Appellee's Failed to Exercise

Diligence in Serving Appellant.

48. The statute of limitations to complain of fraud in the execution of the

Quit Claim Deed ran on May,20, 2008, again four years from the date on

which the Quit Claim was filed.

49. Appellee's filed their suit seeking to set aside the Deeds on April 08,

2008, within the applicable four-year limitations period.

50. However, when the Appellee's filed their law suit within the limitations


period but did not serve the Appellant until after the period expires, the

filing of the suit alone does not interrupt the running of limitations. Murray

v. San Jacinto Agency, Inc. 800 S.W.2d 826, 830 (Tex. 1990) The

Appellee's must exercise due diligence in the issuance and service of

citation. (Murray, supra 800 S. W. 2d at 830).

51. Appellant Osbaldo A. Saenz Junior, is the son ofAppellee Osbaldo A.
36.
Saenz Senior. Appellant's residence address was known and he was present

in Starr County throughout the period following filing and answer in

Appellee's law suit was the attempted intervention of third parties seeking

to clear title to the property. Appellee's failed to exercise due diligence and

limitations ran before Appellant Osbaldo A. Saenz Junior entered an

appearance in this case.

52. It is the responsibility of the defendants to have obtained service. Taylor

v. Thommpson, 4 S.W.3d 63 at 65 (Tex. App, Houston-[lst Dist.]). IN

Vance v. Bell, 797 S.W.2d 403 (Tex. App-Austin, 1990) Appellants filed

suit to set aside a partition deed claiming they had been fraudulently

induced into signing the deed.




          DECLARATIVE ARGUMENT OF SEVEN DIFFERENT


TRACTS INVOLVED WITHIN DEED OF GIFT RESERVING LIFE,

                           & QUIT CLAIM DEED

1. Deed of Gift Reserving Life (CR-0028-0030, DC-12-520). A Conveyance

to Appellant, from Appellee's, that involves seven (7) different Tracts of

Real property Appellant has purchased within his life time. All of these
37.
seven tracts were reversed conveyed to Appellant by Appellee's on

February, 01, 1998, reserving their life into the property leaving Appellant

as a Remainder.


2. Quit Claim Deed (CR-0031, DC-12-520), referencing (CR-0028-0030,

DC-12-520) Deed of Gift Reserving Life Appellee's conveyed by Quit

Claiming onto appellant, all of their Life Reserved rights, title, and interest

within the seven (7) Tracts involved in the Deed of Gift Reserving Life on

May 20, 2004 in exchange for a Six point five acre property tract

conveyance valued for a One Hundred Thousand $100,000.00 dollars Debt

Appellee's owedAlejo Clarke. (CR-0274-0281) Appellee's utilize a family

member as a Notary Public, and Appellee's respected Quit Claim Deed

whereasAppellee's exchanged 6.5 acres for Appellee's Debt, whereas

Appellant afterAppellee's Quit Claimed their interest Appellant sold the


additional acreage to Mr. Clarke whereas Appellee's Respected the sell and

released all of the tracts totaling 11.67 acres.

3. As a Matter of Law, Tracts One (1) through Four (4) within the subject

(DC-12-520, CR-0028-0030)Deed of Gift Reserving Life and Quit Claimed

byAppellee's to Appellant, being Four (4) Tracts in, and out of the Seven

(7) Tracts of Real Estate Property, did not enter into litigation, nor were
38.
these properties litigated challenged by Appellee's, whereof

ERRONEOUSLY JUDGED (CR-0653-0654, considered Null and Void,

Canceling these Two instruments within the Chain of Title Appellee's

further Defrauding Appellant.

4. As a Matter of Law (CR-0011-0031), Tract Five (5)(CR-0028-0030),

Involves all ofGrantor's Right, Title, and interest in and to Survey 80,

Abstract No. 898 , Starr County, Texas. The interest herein conveyed being

an undivided 91.438 acres of land, more of less. Reference is herein made to

that Warranty Deed recorded at Volume 508, Page 637, Official Records of

Starr County, Texas.

"The Title Chain" numerated


1. (CR-0012, DC-12-520) "A." Ms. Ana Maria Valverde Saenz executed a

Deed of Gift conveying all her property interest to her Four (4) sons and


Three (3) daughters. The Deed f Gift was filed in Starr County under file

Number 112555 (CR-0018-0019, DC-12-520) and conveyed a total of Four

(4) tracts of land to her children. Only the First Tract is relevant to this suit.

The First Tract contained Six (6) Hundred Forty-Two and Three tenths

(642.3) acres lying in and forming part and portion of Survey No. Eighty

(80), Certificate 121, ACH & B and being particularly described by meets of
39.
bounds, (see deed CR-0018-0020).

2. (CR-0012, DC-12-520) "B." The 642.3 acres were gifted equally among

the children, Pablo A. Saenz Junior, Ana Maria Saenz, Severiano Daniel

Saenz, Osbaldo A. Saenz, Elalia Saenz Sanchez, Sabina Saenz Santoscoy,

and Javier Saenz. Each child received approximately 91.757 acres in Survey

No. Eighty (80) through this 1982 Gift Deed, (see deed CR-0018-0020).

3. (CR-0012, DC-12-520) "C." On or about April 5, 1988, Pablo A. Saenz

Junior executed a Warranty Deed and conveyed his approximate 91 acres in

and out of Survey No. Eighty (80) to Appellant Osbaldo A. Saenz Junior.

(see deed CR-0021-0022, DC-12-520)

4. (CR-0012, DC-12-520) "D." On or About August 4, 1992, Appellant

Osbaldo A. Saenz Junior conveyed the approximate 91 Acres he received

from Pablo A. Saenz Junior to Appellee's Osbaldo A. Saenz Senior, (see


deed CR-0023-0024, DC-12-520).

5. (CR-0013, DC-12-520) "E." On or about May 2, 1985, Severiano Daniel

Saenz conveyed his approximate 91 acres to Appellant OsbaldoA. Saenz

Junior (see deed CR-0025-0026, DC-12-520).

"Appellee's Conveyance Argument"

  Hereinabove provision number Four (# 4) (CR-0012, DC-12-520) "D."
40.
Appellant Osbaldo A. Saenz Junior intentions were to only convey 91 acres

within deed (CR-0021-0022, DC-12-520) document 142663 and dated

April 5, 1988 to Appellee's Osbaldo A. Saenz Senior, whereas Appellee's

argue that conveyance took place stating within deed (CR-0024, DC-12-

520) just above the signature execution, Appellant did not only convey

ninety one (91) acres but whether Appellant's interest is greater of less than

the interest acquired by me by and through the above referred to deed, it is

my intention to convey the grantee Osbaldo A. Saenz Senior all of my right,

title and interest in and to the above descried Survey No. 80., whereas

Appellee's intentionally and knowingly re-convey to Appellant all of

Appellee's RIGHTS, TITLE and INTEREST within Survey Eighty (80).(see

CR-0029, Tract Five, DC-12-520), Tract Five "All of Grantor's right, title

and interest in and to Survey No. 80, Abstract No. 898, Starr County,


Texas ".


6. (CR-0013, DC-12-520) "F." On or about February 1, 1998 Appellee's

Osbaldo A. Saenz Senior and Maria Estela Garza Saenz executed a Deed of

Gift Reserving Life Estate to Appellant, Osbaldo A. Saenz Junior (CR-

0028-0030, DC-12-520) The Deed of Gift conveyed seven tracts of land to

Appellant OsbaldoA. Saenz Junior [For purposes of this action, only tract is
41.
material and relevant.] According to the Deed of Gift Reserving Life Estate,

under "Fifth Tract", Appellee's Osbaldo A. Saenz Senior and Maria Estela

Garza Saenz conveyed " All of Grantor's right, title and interest in and to

Survey No. Eighty (80), Abstract 898, Starr County, Texas."

7. (CR-0013,DC-12-520) "G" On or about May 20, 2004, Appellee's

Osbaldo A. Saenz Senior, and Maria Estela Garza Saenz executed a Quit

Claim Deed in favor ofAppellant Osbaldo A. Saenz Junior conveying their

interest previously reserved under the 1998 Deed of Gift Reserving Life

Estate. Appellee's Osbaldo A. Saenz Senior, and Maria Estela Garza Saenz

reserved two tracts of land from the conveyance under the Quit Claim Deed;

an 8.20 acre tract, and a 15 acre tract considered first and second phase, (see

CR-0031, DC-12-520).

8. (CR-0013,DC-12-520) "H" Appellant Osbaldo A. Saenz Junior was


recently told that he has no interest in the 642.3 acres that his late grand

mother left. Appellant was stunned and shaken to learn that has father,

Appellee's Osbaldo A. Saenz Senior herein, is fighting his son for the land.

Appellant has improved, enhanced, and enriched the land for over twenty

(20) years.

9. (CR-0013, DC-12-520) "I" Appellant's Uncle, Severiano Daniel Saenz,
42.
conveyed the approximate 91 acres to Appellant in 1985 (CR-0025-0026).

Since this time, Appellant has worked on the land, improved the land, made

ingress and egress access roads, managed wild life, and invested significant

amounts of resources on the land.


10. (CR-0014, DC-12-520) "J." Just recently, Appellant's father, Appellee's

Osbaldo A. Saenz Senior, revealed to Appellant that he was going to fight to

kick Appellant off the land and argue that the 91 acres conveyed by

Appellan's Uncle Severiano Daniel Saenz in 1985 are no longer Appellant's.

Appellee's contends that the 1992 Warrant Deed from Appellant to

Appellee's obliterates interest in the land.

            APPELLANT'S ARGUMENT (CR-0014, DC-12-520)

      A. Appellee's Osbaldo A. Saenz Senior received approximately

91.757 acres in and out of Survey No.80 from his mother Ana Maria


Valverde Saenz in 1982. Then Appellee's received another 91.757 acres

from his son, Appellant Osbaldo A. Saenz Junior, on August 4, 1992, out of

Survey No. 80; for a total of approximately 183.514 acres.

      B. Now, Appellee's Osbaldo A. Saenz Senior is claiming and

demanding another 91.575 acres from Appellant Osbaldo A. Saenz Junior.

Appellee's argues and points to a 1992 Warranty Deed (CR-0023-0024,
43.
DC-12-520) wherein Appellant conveyed certian acres out of survey No. 80

to Appellee's Osbaldo A. Saenz Senior. In 1992, Appellant Osbaldo A.

Saenz Junior owned a total of approximately 183.514 acres in Survey No.

80. Appellant decided to give approximately half of the acres to Appellee's

Osbaldo A. Saenz Senior "Appellant's Father", Appellee's herein.

Appellant's specific intent was to give the 91.438 acres Appellant Osbaldo

A. Saenz Junior acquired from Mr. Pablo A. Saenz Junior. Thus, a Warranty

Deed (CR-0023-0024, DC-12-520)was prepared with the specific reference

made in paragraph three stating "Reference is made to that certain Deed

from PABLO A. SAENZ JUNIOR... which Deed is dated April 5, 1988 and

recorded in Volume 572, Page 403-404". Furthermore, the Deed specifically

declares in th same paragraph: "It is the intention of the Grantor to grant

and convey the interest acquired by Grantor Osbaldo A. Saenz Junior by and


through the above referred to Deed said Deed stating that the interest

conveyed was an undivided 91.438 acres. "(Emphasis added by author)

Therefore, Appellant's Osbaldo A. Saenz Junior specific intent was to

convey only 91.438 acres to Appellee's." Appellee's, however, argues that

the last paragraph ofthe Deed actually transfers all ofAppellant's interest,

the entire 183.514 acres. Appellee's points to the last paragraph which
44.
reads: "whether my interest is greater of less than the interest acquired by

me by and through the above referred to Deed, it is my intention to convey

to Grantee Osbaldo A. Saenz all of my right, title and interest in and to the

above described Survey No. 80."

      APPELLANT'S Osbaldo A. Saenz Junior's position, however, is that

the words in the Deed must be interpreted in context of the rest of the Deed.

In fact, under contract and real estate law, when general language conflicts

with specific language, the specific language governs. The prevailing rule in

Texas states that if general words are used in connection with specific

words, the specific words generally follow the intention of the party with

greater exactness, and accordingly the general terms thus used are to be

regarded as limited by the specific words. Additionally, case law holds that

if one interpretation would or could leadto an absurd result, and the other


interpretation would avoid an absurd result, the interpretation that avoids a

harsh, absurd, or unjust result should apply.

       Thus, because specific references made throughout the (CR-0023-

0024, DC-12-520)1992 Deed to the (CR-0021-0022, DC-12-520)1988 Deed

from Mr. Pablo Saenz Junior, the general words in the last paragraph are to

be restricted and limited as applying only to the (CR-0021, DC-12-520)
45.
1988 Deed referenced. Accordingly, the conveyances from Appellant to

Appellee's pursuant to the 1992 Warranty Deed is only the 91.438 acres of

Survey 80. Thus, the remaining approximate 91 acres are rightfully and

legally Appellant's.

      C.   Additionally, the last paragraph Appellee's Osbaldo A. Saenz

Seniorcites to support his contention does not even specifically identify the

Appellee's as the Grantee.

      D. Arguing in the alternative, and employing Appellee's reasoning

and logic, Appellant is actually entitled to the entire 275.271 acres of

Survey No. 80. OnMay 20, 2004, Appellee's Osbaldo A. Saenz Senior, and

his late wife Maria Estela Garza Saenz executed a Quit Claim Deed and

Conveyed all of their property to Appellant except an 8.20 acre tract of land

and a QUESTIONABLE 15 acre tract, or the amount in acreage would show


on record second (2nd)phase is consisting of within El Sendero Perdido

Subdivision, Rio Grande City, Texas 78582 (CR-0031, DC-12-520). The

Deed of Gift Reserving Life (CR-0028-0030, DC-12-520) specifically

states withinTract five, that Appellee's Conveyed "ALL OF GRANTOR'S

RIGHT, TITLE AND INTEREST INAND TO SURVEY 80, and thereafter

QUIT CLAIMED ON TO APPELLANT (CR-0031, DC-12-520).
46.
Accordingly, because of this granting and agendum clause, the approximate

275.271 acres of Survey 80 are rightfully and legally Appellant's.

                             PARTITION


 A.   This action is one for Partition under Chapter 23 of the Texas Property

Code, and Rules 756 et seq., of the Texas Rules of Civil Procedure. Plaintiff

has an interest in and to Survey No. 80, Abstract 898, Starr County, Texas.

The Plaintiff is entitled to partition under Chapter 23 of the Texas Property

Code, and seeks partition of the Property.

B.    A survey is necessary for the equitable partition of the Property.


               THE FRIVOLOUS AND FRAUDULENT

                       PORTION OF THE CASE

A. APPELLEE'S FILED FRIVOLOUS LIS PENDENS(CR-0636-0639)

against Appellant's property whereof included Appellee's own portioned

property reserved in Life Estate, that mainly affected all of the

SUBDIVISION SOCIETY whom had priority purchased property from

Both Appellant, and Appellee's (CR-0261, page 52, lines 16-18, Q. okay.

Do you understand that the lis pendens that you filed affects the properties

that had already been sold?, A. Yes.)(CR-0261, page 52, lines 22-25, Q. "by

MS. Garza" do you know that the lis pendens you filed affects the title of
47.
these properties tht had already been sold?, A. Yes)(CR-0262, page 53, lines

1-13, Q. do you understand what that means?, A. yes., Q. and what is your

understanding of what that means?, A. it means that those people that have

already bought, to my understanding, is that those people that have already

bought wouldn't be able to do anything because I have intervened, I have,

you know, put liens on the properties that have already been sold., Q. Okay,

and do you understanding that that could openyou up to liability--, A. yes.

Q. ~ for doing that?, A.Yes.) creating a cloud on the soldproperty's that

became a threat to Appellant and Appellant's property. (CR-0263, page 54,

lines 1-25,

Q. and that's on those shares 31-A and ~A. 31-A and- Q. --8-D? A. Yes. 8-

D., Q. Okay. And did you have a problem signing this release? A. I also

hesitated on this., Q. Okay. A. but idid it because my father was requesting

that I do it., Q. Have you had any other requests to release other properties
A. No., Q. Okay. Is it your testimony that your lawyer has never advised you

that my clients have asked for you to release the properties?. A. Yes., Q. So

your lawyer has never told you that we requested a release?, A. Yes., Q. Yes.

He did tell you orno, he didn't tell you?. A. Yes, he did tell me. Q. Okay.

And what was your response to that?, A. No., Q. and why is that?. (CR-

0264, page 55, lines 1-15, A. Because I want to take this to Court. Q. do
48.
you understand that my clients have filed a slander-of-title-cause-of-action

against you?. A. I don't know what you mean. I don't know what that is.,

MS. GARZA: Margil, do you want to take some time to talk to her?

MR.SANCHEZ: No. That's all right. She doesn't understand, she doesn't

understand., Q. "by Ms.Garza, So just so I'm, clear, it is your testimony here

today that you have deliberately signed a notice of lis pendens that you

knowingly executed and filed whichyou know affects the title to property

that has already been sold to third parties that are not part of this lawsuit?

A. Yes.)

B. APPELLEE OSBALDO A. SAENZ SENIOR "SWORN

AFFIDAVIT"(CR-0766-00709) a family reunion conspiring to trespass title

for the Extortion of Funds by Fraud, involved are as follow;

               1st Act of aggravated perjury within
               Appellee's Sworn Affidavit (CR-0766)

   1.Appellee Osbaldo A. Saenz Senior acting as the security for the party

      with an intent of committing Extortion and Fraud, after a ten (10)year

      Exhausted statue limitation filing a Lis Pendens, when Appellee's had

      no Grounds nor Bases for such claim. (CR-0707,2nd paragraph)

      Appellee Osbaldo A. Saenz Senior being advised in Saenz Senior

deposition to lead avoiding errors, (CR- 0310, line 12-25,& CR-0311 lines
49.
1-11) L.12-Ms. Salmon, This is phase, no, that's in phase three. L.14 Mr.

Sanchez, No, not this. L.15 I've got to object. L. 16 The witness, I'm going

to find out which one it is. LI 8 Mr. Sanchez, Hold on. Hold on. Go ahead

with the objection. L.20 The witness has got another witness in the case

explaining about, while they are asking questions about the document and I

object to the witness speaking t anyone or hearing from anyone while he's

examining the document. L25 Mr. Sanchez, she's not a witness, she's a

CR-0311 L1. party in the case. She has a right to be present. L 2. Mr.

Scheff, She does have a right to be present. L 4. Mr. Looney, I don't have

an objection to her being present. L6. Mr. Scheff, how ever, she does not

have a right to conferwith the witness during his deposition. L 7. Mr.

Sanchez, She has a right to read the exhibit. I agree she has no right to

"confer with him. L10. So you can read it with him, but don't talk to him.


APPELLEE IS BEING ADVISED TO LEAD WITHOUT ERROR

PERJURING HIMSELF NUMEROUSLY. (CR-0354, lines3-16) Q. Have

you heard who signed Exhibit No.2? Has anybody told you who signed your

signature on Exhibit No. 2? L6. A. I ~ L7. Mr. Sanchez, Don't. L8. No.

L9. (by Mr. Looney) Q. do you have any evidence indicating that Mr.

Saenz Junior signed your signature? Lll. ANo. L12. Q. Do you have any
50.
evidence that Mr. Saenz, Junior caused anybody else to sign your signature?

L14. A. No. L15. Q. I'm sorry? L16. A. No.

                2nd Act of Aggravated Perjury

      within Appellee's Sworn Affidavit. (CR-0707,2nd paragraph)
       Appellee's allegeAppellantForgingAppellee's Signature in the

presence of three (3) different Notary Public on three (3) different occasions

as follow; A. (CR-0759-0761), Deed of Gift Reserving Life, and Notarized

by Notary Public Ana Delia Guerra and reflect to (CR-0355, Lines2-12) Q.

L.2, Do youhave any evidence of any kind indicating that Mr. Saenz Junior

had anything to do with your signature falsely appearing on either one of

those documents? L.5, A. No. L.6, I'm Sorry? L. 7, A. No. L. 8, Q. Do you

have any; do you have knowledge of any legal documents anywhere in this

world that Mr. Saenz, Junior has caused to be signed untruthfully? L.l 1. A.


well, like I said, that life estate I never was aware of that. (CR-0349, lines

2-7) L. 2.A. Not lawyers. I think it was written out of him. He was outther

putting time and we got, we got the first phase developed, We started to sell

some If the lots and we had a good sale. I wasn't going to be able to do

anything because he had filed a life estate.(CR-0348, lines 14-23) Q. Has

Mr. Saenz Junior ever forged yourwife's signature? L.l6. A. Not that I
51.
know of. L. 17. Q. Has Mr. Saenz, Junior ever forged your signature? L. 18.

A. Not that I know of, but I wouldn't doubt it. L. 19. Q. Has Mr. Saenz,

Junior ever asked anybody to forge anything that you know of ? L. 21. A.

Don't know. L. 22. Q. I'm sorry? L. 23. A. No.

B.(CR-0762)(CR-0329, Lines 10-23)Q. (by Mr. Looney) do you know

Maria Pena? LI 1, Mr. Sanchez, its Maria Pena. LI2, Mr. Looney, okay.

Maria Megdalena Pena. L.13, Mr. Sanchez, Right. L.l4 (shakes head) L. 15,

(by Mr. Looney) is that a yes or no?

L.l6 A. no, I don't know her. L. 17, Q. you don't know her? L. 18,A. No,

sir. L. 19, Q. okay. Do you have any explanations wht she would notarize a

document claiming to be your signature if it was not your signature? Do you

know why she would do that? L. 22, A. I suppose she was around atthe time

I signed the signature.


 B.(CR-0762)C.(CR- 0162-0165) Forged Appellee's signature as excused to

the Extortion For the Fraudulent claims.



      2. Esther A. S. Salmon as a Trustee for the Osbaldo A. Saenz Senior, and

        Maria Estela G Saenz Trust as a Fraudulent Tool for Extortion and

        Fraud.


52.
3. Notary Public Eva B. Saenz an indirect Beneficiary through

        matrimony community property aid and abet Extortion and Fraud.

  4. Atty. Margil Sanchez Jr. as the advisor and Organizer to enhanced a

       criminal activity inducing Extortion and Fraud utilizing a Family

member NotaryPublic hereinabove, and knowingly and intentionally this

property is in litigation, Attorney approved the sell, escorted the purchaser ,

Seller, parties and prepared the Property sells Deed, Attorney Margil

Sanchez Jr. shielded himself for the security of extortion of money with a

clause inserted thereafter acknowledgement stating, " THIS INSTRUMENT

WAS PREPARED BASED ON INFORMATION FURNISHED BY THE

PARTIES AND NO INDEPENDENT TITLE SEARCH HAS BEEN

MADE. CLIENTS HAVE BEEN ADVISED THAT A TITLE SEARCH

AND SURVEY SHOULD BE DONE BUT CLIENTS HAVE

INSTRUCTED THE PREPARATION AS IS".


C. APPELLEE'S SELLING APPELLANT'S PROPERTY IN LITIGATION

   WITH OUT THE COURTS PERMISSION (CR-0640-0643, & Other

   property's in litigation with Appellant & recorded the Stan-

   County Clerk's Office, example recorded document # 00309188 & 5

   more totaling Over $120,000.00 ).
 53.
D. APPELLEE'S DEFRAUDED PROPERTY PURCHASERS (CR-0262,

   page 53, lines 1-13 without a full conveyance and without The Trials

  Court permission because of these property's in litigation)


E. APPELLEE'S DEFRAUDED PROPERTY OWNER "REMAINDER"

   FROM THE PROPERTY'S SOLD BY APPELLEE'S. (CR-0242, lines

2-8)L2. Q. the monies that you have collected, have any of those come from

properties that are the subject of any type of a business relationship between

your father and Mr. Saenz Junior? L6. A. My father. L7. Q didthey have to

do with these subdivisions? L8. A. Yes. (CR-0242, Lines 18-25) LI8. Q. so

you have taken monies that are the subject of some type of a business

interaction between your parents or at least one parent? L21. A. Uh-huh.

L22. And your brother Mr. Saenz, Junior? L23. A. Uh-huh. L24. Q. and you

spent that money ontaxes? L25. Uh-huh. (CR-0243, lines 1-19) LI. Q. on

the home in which they live? L2. A. Yes. L3 . Q. on medical bills? L4. A.

Yes. L5 on any thing else? L6. A. No. L7. Q. is anyof that money still left in

a bank account? L8. A. No. L9. Q. you used it all? L10. A. Uh-huh. (CR-

0244, lines 18-23) LI8. Q how much money was that? LI9. A. $20,000.

L20. Q. So is it a total of $34 or a total of $34 plus $20? [meaning

54.
$34,000.00 + $20,000.00]

L21.A. $34 plus $20. L22. Q. So it's $54 total. L23. A. Uh-huh.


F. The Trust Beneficiary's were defrauded. (CR-0246, lines 1-11) LI. Q.

Given Who? L2. A. My father. L3. Q. okay. How much did you give your

father? L4. A. I have given my father a total of I believe it's $30. L6. Q.

Okay. L7. A. $30,000. L8. Q so of that moneyhe got $30,000? L9. A. Uh-

huh. L10. Q. and you took $24,000? Lll. A. Uh-huh.

G. Appellee's did not report taxes to Internal Revenue Service, nor all

entity's Appellee's had and currently been receiving Federal & State

Governmental Benefits.

3. May 29, 2006, Appellee's Osbaldo A. Saenz Senior, andMaria Estela G

Saenz, Executed a Trust as "The Osbaldo A. Saenz Senior, and Maria Estela

G Saenz Trust", and a Trust Agreement.




                 APPELLEE'S ACTON OF INTENT

                     TO COMMIT FRAUD & FRAUD

4. Onthat same day of May 29, 2006, created a Trust in the name of

Osbaldo A. Saenz Sr. and Maria Estela G Saenz Trust, Appellee's conveyed

all of theirown separated interest of real property, and included re-
55.
conveyed Tract six (6), and Seven (7) within Deed of Gift Reserving Life,

that had already been conveyed to Appellant without Appellant reverse

conveying TVacts Six (6), and Seven (7) , or correcting the conveyance

Excluding Tracts Six (6), and Seven (7), or Quit Claiming Tracts Six (6),

and Seven (7), or simply straight conveying Tracts Six (6), and Seven (7),

from Appellant on to the Appellee's Osbaldo A. Saenz Senior, and Maria

Estela G Saenz Trust.


                               Prayer

Appellant prays this Appellate Court to reason with the abundance of

evidence produced byAppellant that the malicious behavior of Appellee's

actions to claim others property's without having the grounds nor bases for

such law suit or claims is beyondthe limit of statute of limitation, and

barred Estopel by Deed, and Estopel by laches, thereafter Appellee's filing

non-suit. Appellant prays the court reasons thattheAppellee's claim is


beyond the scope oftime for such claim, besides a claim without receipts,

title, or documentation Appellant did not grant Appellee's for a reasonable

claim. Appellant prays that the Trial Court Judgment isAmended by voiding

and nullifying Trial Courts Judgment. Appellant prays Appellant is Granted

by Deed Appellant's property tracts one through five within Deed ofGift
56.
Reserving Life that was not litigated nor claimed by Appellee's whereas

Erroneously Judged correcting the defrauded judgment against Appellant.

Appellant prays for the refund of the property's sold by Appellee's that

defrauded the purchasers for the lacking ofAppellant's signature

consummating a full conveyance. Appellantprays this Honorable reasons by

'JUDGING the property reserved from conveyance that" SecondPhase on

Record only consists ofTwo point Five (2.5) acres and not Fifteen (15)

acres ". Appellant prays Appellant is refunded from the year of April 14,

2008 to the present for a frivolous law suit six year term period. Appellant

prays Appellant is granted the punitive damages of one point five million

for the addition malicious behavior Appellant tried to settle with Appellee's

on several occasions through law mediation, settlement agreements, and

other alternative dispute resolutions that Appellee's would not reason to a

bona-fide agreement of either kind. Appellant prays to this Honorable that

since Appellant has then, and currently holds possession of all property's

involved within Appellant's Deed of Gift Reserving Life be Granted relief

Appellant continues to Hold Possession toAppellant's own Property and

treat it as his own.
                                        Respectfully Submitted,


   57.                             Appellant Pro Se, Osbaldo K. SaenzJr.
                                                  P.O. Box 474
                                                  Mission, Texas 78573
                                                  (956) 438 - 4387




                   CERTIFICATE OF COMPLIANCE


I certify that these proceedings have been in compliance utilizing Tex.

R. Civ. P. 38.1 (a-j) &(k)(l)(A).


                            Prfol^e Appellant Osbaldo A. Saenz Jr.
                                               P.O. Box 474
                                               Mission, Tx 78573
                                               (956) 438-4387




                    CERTIFICATE OF SERVICE

I certify that a true and correct copy ofthis Briefhas this date 06/14/2014
been delivered to Attorney Margil Sanchez Jr., andAttorney Lori P. Perez
has been delivered U. S. Postal Service via certified mail as stated herein
below.


Atty. Margil Sanchez Jr.                    Certified Mail receipt #
 208 N. Britton Ave.                    7011 0110 0002 4871 1486
Rio Grand City, Texas 78582                                              58.
(956) 487- 7575 off.
(956) 487 - 8491 fax

Atty. Lori P. Perez                        Certified Mail receipt #
200 W. Water St.                        7011 0110 0002 4871 1479
Rio Grande City, Texas 78582
(956) 488-0122 off.
(956) 716-6448 fax
                                 Respectfully Submitted,


                Appellant Pro Se, Osbaldo A. Saenz Jr.
                                  P. O. Box 474
                                  Mission, Texas 78573
                                  (956) 438 - 4387




59.
                        No. 04-14-00033-CV
                        COMPANION CASE
                     NO. DC-11-242, DC-12-520
                   MERGED CONSOLIDATED



                IN THE COURT OF APPEALS FOR
               THE FOURTH DISTRICT OF TEXAS
                      SAN ANTONIO, TEXAS




                  OSBALDO A. SAENZ JUNIOR


                                VS.
                  OSBALDO A. SAENZ SENIOR
                MARIA ESTELA G SAENZ TRUST
                    THROUGH ITS TRUSTEE
                     ESTHER A. S. SALMON




On appeal from the 229th Judicial District Court, Starr County, Texas
          The Honorable Ana Lisa Garza, Judge Presiding



                            APPENDIX




1. ORDER ON TEMPORARY RESTRAINING ORDER — TAB A
TAB "A"
                                CAUSE NUMBER: DC-12-520


 OSBALDO A SAENZ, JR.                          §    IN THE DISTRICT COURT
 Plaintiff,                                    §

 V.                                            §    229™ JUDICIAL DISTRICT
                                               §
 OSBALDO A. SAENZ SR.,                         §
 Individually, and The OSBALDO A.              §
 SAENZ SR. and MARIA ESTELA G.                 §
 SAENZ TRUST                                   §
 Defendants.                                   §    OF STARR COUNTY, TEXAS


                           TEMPORARY RESTRAINING ORDER


       On                       _, 2012, the Application for a Temporary Restraining Order of

OSBALDO SAENZ, JR, Plaintiffherein, was heard before this court.

       Based upon the pleadings, records, documents filed by counsel, and the arguments of

counsel at the hearing, IT CLEARLY APPEARS:

       A.     That unless OSBALDO SAENZ, SR., Defendant, is immediately restrained from

       changing the locks ofthe property and from interfering with Plaintiffs use and enjoyment

       of his property in Survey No. 80, Abstract No. 898, Starr County, Texas, that OSBALDO

      SAENZ, SR. will commit the foregoing before notice and a hearing on Plaintiffs

      Application for Temporary Injunction.

              B.      Plaintiff will suffer irreparable harm if OSBALDO SAENZ, SR. is not

      restrained immediately and there is no adequate remedy at law to grant Plaintiffcomplete,

      final and equal relief.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that OSBALDO

SAENZ, SR., Defendant herein, and all of Defendant's officers, agents, servants, employees,

agents, servants, successors and assigns, and attorneys are ORDERED to immediately cease and



                                                                                           0056
                           ^k                                         ^&


desist from changing the locks of the property and from interfering with Plaintiffs use and

enjoyment of his land in Survey No. 80, Abstract No. 898, Starr County, Texas from the date of

entry ofthis order until fourteen (14) days thereafter, or until further order of this Court.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiffs

Application for       Temporary Injunction      be   heard    on   vJffl/VUAjflUt^ IS 3LQ/3 at 9;eo

AM. Defendant OSBALDO SAENZ, SR. and the OSBALDO A. SAENZ, SR and MARIA

ESTELA G. SAENZ TRUST is commanded to appear at that time and show cause, if any exist,

whya temporaryinjunction should not be issued against said Defendants.

        The clerk of the above-entitled court shall issue a temporary restraining order in

conformity with the law and the terms of this order upon the filing by Plaintiff of the bond

hereinafter set.


        This order shall not be effective until Plaintiff deposits with the Clerk, a bond in the

amount of$ SOO.          S. ft. inconformity with the law.

        SIGNED and ENTERED on i&£0*vlkui> [9, ^01^ at 10:3j> A-« .m.
                        FILED
          AT.                                 CAUSE NUMBER: DC-12-520


 OSBALDO A SAENZ, JR.                            §     IN THE DISTRICT COURT               ^         _   Q


 V.                                              §     229™ JUDICIAL DISTRICT ™ «„ ~„
                                                 §                                        DEC 10 2012
 OSBALDO A. SAENZ SR,                            §
 Individually, and The OSBALDO A.                §
 SAENZ SR. and MARIA ESTELA G.                   §
 SAENZ TRUST                                     §
 Defendants.                                     §     OF STARR COUNTY, TEXAS



                             PLAINTDTF'S APPLICATION FOR
            TEMPORARY RESTRAINING ORDER, TEMPORARY INJUNCTION
                              AND PERMANENT INJUNCTION


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES OSBALDO A. SAENZ, JR, Plaintiff herein, and files this Plaintiffs

Application for Temporary Restraining Order and Temporary and Permanent Injunction against

OSBALDO A SAENZ, SR., Individually and The OSBALDO A SAENZ, SR. and MARIA

ESTELA G. SAENZ TRUST Defendants herein, and in support thereof, shows the court the

following:

                                   PARTES AND SERVICE


       1.      Plaintiff, OSBALDO SAENZ, JR, is an Individual.

       2.      Defendant OSBALDO SAENZ, SR., an Individual who is a resident of Texas,

may be served by and through his attorney, MARGIL SANCHEZ. Service of said Defendant as

describedabove can be effected by personal delivery.

                                JURISDICTION AND VENUE

       3.      The subjectmatter in controversy is within the jurisdictional limits of this court.




                                                                                               0036
       4.      This court has jurisdiction over the parties because Defendant is a Texas resident

       5.      Venue in Starr County is proper in this cause under Section 15.011 of the Texas

Civil Practice and Remedies Code because this action involves real property as provided by said

Section,and this county is where all or part of the real property is located.

                                              FACTS


       6.      On or about February 1,1998, Defendant, Osbaldo A. Saenz, Sr. and Maria Estela

Garza Saenz executed a Deed of Gift Reserving Life Estate to Plaintiff, Osbaldo A Saenz, Jr.

(Exhibit 1) The Deed of Gift conveyed seven tracts of land to Plaintiff, Osbaldo A. Saenz, Jr.

[For purposes of this application, however, only Tract Five is material and relevant] Tract Five

contains arguably 275.271 acres in Survey No. 80, Abstract No. 898, Starr County, Texas.

According to said Deed, Defendant Osbaldo A. Saenz, Sr. and the late Maria Estela Garza Saenz

conveyed all their interest in Survey No. 80, Abstract No. 898, Starr County, Texas to Plaintiff.

       7.      Furthermore, on May 20,2004, Defendant conveyed outright his entire interest of

these 275.271 acres in Survey No. 80, Abstract 898, Starr County, Texas, by way of a Quit Claim

Deed to Plaintiff. (Exhibit 2)

       8.      Moreover, Plaintiff is the record owner ofapproximately 91 acres in SurveyNo.

80, Abstract No. 898, Starr County, Texas, by way of Deed dated May 2,1985. (See Exhibit 3)

       9.      Notwithstanding these apparent, obvious, and recorded Deeds, Defendant and

Defendant's Trustee have recently obstructed, interfered, and restricted Plaintiffs use and

enjoyment of bis property in Survey No. 80, Abstract No. 898, Starr County, Texas. Defendant

and his agent have grossly impeded Plaintiffs right to his property by calling the local and state

authorities and trying to remove Plaintiffand/or Plaintiffs family and friends from the property.




                                                                                             0037
       10.     Unless OSBALDO SAENZ, SR., Defendant herein, and his agents, servants, and

successors are immediately enjoined and restrained, Defendant and his agents, servants, and

successors will continue obstructing, disturbing, and interfering with Plaintiffs quite use and

enjoyment of his property in Survey No. 80, Abstract No. 898, Starr County, Texas.

                           ELEMENTS FOR INJUNCTIVE RELIEF


       11.     In light of the above described facts, Plaintiff seeks recovery from Defendants and

thus filed suit for Declaratory Judgment.

       12.     Plaintiff is likely to succeed on the merits of this lawsuit because of the recorded

and authenticated conveyances.

       13.     Unless this Honorable Court immediately restrains the Defendant, and his agents,

servant, and successors, the Plaintiff will suffer immediate and irreparable injury, for which there

is no adequate remedy at law to give Plaintiff complete, final and equal relief.              More

specifically, Plaintiff will show the court that many of his items that were once located on this

property have been stolen; and some cows have also been killed and the remains dumped on his

property. Furthermore, Plaintiff will show that Defendant threaten and physically assaulted

Plaintiffs friend by using Defendant's vehicle to pin the gentlemaninside a deer-blind.

               A.      The harm to Plaintiff is imminent because Defendant and Defendant's

       agent have statedthat they will immediately change to locks to the property and prevent

       Plaintiff from accessing his lands.

               B.      This imminent harm will cause Plaintiff irreparable injury.

               C.      There is no adequate remedy at law which will give Plaintiffcomplete,

       final and equal relief.




                                                                                              0038
                                              BOND


       14.     Plaintiff is willing to post a reasonable temporary restraining order bond and

requests the court to set such bond.

                                            REMEDY


       15.     Plaintiff has met Plaintiffs burden by establishing each element which must be

present before injunctive relief can be granted by this court, therefore Plaintiff is entitled to the

requested temporary restraining order.

       16.     Plaintiffrequests the courtto restrainDefendant and Defendant's agents, servants,

and successors from changing the locks of the property and from interfering with Plaintiffs use

and enjoyment of his land in SurveyNo. 80, Abstract No. 898, Starr County, Texas.

       17.     It is essential that the court immediately and temporarily restrain OSBALDO

SAENZ, SR., Defendant and Defendant's agents, servants, and employees, from changing the

locks of the property and from interfering with Plaintiffs use and enjoyment of his land in

Survey No. 80, Abstract No. 898, Starr County, Texas. It is essential that the court act

immediately, prior to giving notice to Defendantand a hearing on the matter.

       18.     In order to preserve the status quo during the pendency of this action, Plaintiff

requests that the Defendant be temporarily enjoined from changing the locks of the property and

interfering with Plaintiffs use and enjoyment of his land in Survey No. 80, Abstract No. 898,

Starr County, Texas.

       19.     On final trial on the merits, that the Court permanently enjoin OSBALDO

SAENZ, SR., Defendant herein, and his agents, servants, employees, and successors from

changing the locks of the property and from interfering with Plaintiffs use and enjoyment of his

landin Survey No. 80, Abstract No. 898, StarrCounty, Texas.



                                                                                                 0039
                                             PRAYER


         WHEREFORE, PREMISES CONSIDERED, OSBALDO SAENZ, JR, Plaintiff herein,

respectfully prays that:

         A.      OSBALDO SAENZ, SR., Defendant, will be cited to appear and answer herein;

         B.      A temporary restraining order will issue without notice to OSBALDO SAENZ,

SR., Defendant restraining Defendant, Defendant's officers, agents, servants, employees, agents,

servants, successors and assigns, and attorneys from directly or indirectly changing the locks of

the property and interfering with Plaintiffs use and enjoyment of his land in Survey No. 80,

Abstract No. 898, Starr County, Texas.

          C.     The Court sets a reasonable bond for the temporary restraining order;

         D.      After notice and hearing, a temporary injunction will issue enjoining and

restraining OSBALDO SAENZ, SR., Defendant, Defendant's officers, agents, servants,

employees, successors and assigns, and attorneys from directly or indirectly changing the locks of

the propertyand from interfering with Plaintiffs use and enjoyment of his land in SurveyNo. 80,

Abstract No. 898, Starr County, Texas.

         E.      After trial on the merits, the Court permanently enjoin OSBALDO SAENZ, SR.,

Defendant, Defendant's officers, agents, servants, employees, successors and assigns, and

attorneys from directly or indirectly changingthe locks of the property and from interfering with

Plaintiffs use and enjoyment of his land in Survey No. 80, Abstract No. 898, Starr County,

Texas.


         F.      For such other and further relief, in law or in equity, to which Plaintiffmay be

         justly entitled.




                                                                                            0040
Respectfully submitted,

HILL & JIMENEZ LLC
Attorneys and Counselors
815 East Ferguson Avenue
Pharr, Texas 78577
Tel. (956) 702-3355
Fax. (956) 702-3399




ORLANDO JIMENE
Texas Bar No. 24044784
Attorney for Plaintiff
OSBALDO SAENZ, JR




                           0041
EXHIBIT 1




            0042
•vol0799p**584
                                           Ui rIClAL RECORDS
                   195456
                                 DEED OF GIFT RESERVING UFE ESTATE

      THE STATE OF TEXAS
      COUNTY OF STARR

       Date:


       Grantor. Osbaldo A Saenz, Sr. and Maria Estela Garza Saenz

       Mailing Address: 810 W. Water St. Rio Grande City, Texas 78582

       Grantees: Osbaldo A Saenz, Jr.

       Grantees Mailing Address: P.O. Box 269, San Istdro, Texas 76588


       Consideration: The love and affection which we hold for our beloved son

       Property:
       FIRST TRACT: Lots Numbered One (1). Sixteen (16) and Seventeen (17), Block Four (4) of the
       Santa Cruz No. Two (2) Subdivision in the West One-Half (W/2) of Portion Eighty-Three (83),
       Abstract No. 130, Camargo Jurisdiction, now Starr County, Texas, a map of said Santa Cruz No. 2
       Subdivision being recorded in Volume 2. Page 207 of the Map and Plat Records of Starr County,
       Texas in the office of the County Clerk of Starr County, Texas, and reference is here made to said
       map or plat and the same is made a part hereof.

       SAVE AND EXCEPT herefrom the North Five (5") feet of said Lot 16 and the South Line of which
       North Five (5*) feet is parallel to and Five (5*) feet excepted herefrom as and for an Easement
       dedicated to the public for the installation and laying and erecting water lines, electric lines,
       telephone line, gas lines and all other utility line of every kind.

        SECOND TRACT:       Lot No. Three (3) of Block Four (4) or the Santa Cruz No. Two (2) Subdivision
        in the West One-Half (W/2) of Portion No. Eighty-Three (83); Abstract No. 130, Camargo
        Jurisdiction, a map or plat of said Santa Cruz No. 2 Subdivision being recorded in Volume 2. Page
        207 of the Map or Plat Records of Starr County, Texas in the office of the Counly Clerk of Starr
        County, Texas, and reference is here made to said map or plat and the same is made a part hereof.

        SAVE AND EXCEPT the South Five (5") feel of said Lot 3 the North Line of which is parallel to and
        Five (5*) feet North of the south Line of said Lot No. 3, and the South 5 feet of said Lot No 3 being
        hereby excepted herefrom and dedicated to the public as a public alleyway and to be used for the
        laying of utility lines of every kind.

        THIRD TRACT: Lot 3, Block 4. El Chaparral Subdivision Unit No. 1, Amended being out of 23.83
        acres out the East Half (E/2) of Portion Numbered 83, Camargo Jurisdiction, now Starr County,
        Texas; said subdivision recorded at Volume 1, Page 193 of the Map and Plat Records. Starr County,
        Texas.


         FOURTHTRACT: Lot No. Eighteen (18) of Block Four(4) of the Santa Cruz No. Two (2) Subdivision
         in the West One-Half (W V5) of Portion No. Eighty-three (83), Abstract 130, Camargo Jurisdiction,
         a map or plat of said Santa Cruz No. 2 Subdivision being recorded in Volume 2, Page 207 of the
         Map of Plat Records of Starr County, Texas in the office of the County Clerk of Starr County, Texas,

                                                                                                                0043
                                                                                               voi 079.9r---.t535

    and reference is here made to said map or plat and same is made a part hereof.

    SAVE AND EXCEPT the North Ten (10") feet of said Lot No. 18 and the South Line of which is
    parallelto and Ten (10*) feet South of the North Lien of said Lot No. 18 said North 10 feet of said Lot
    No. 18 being hereby excepted herefrom and dedicated to the public as a public alley and for the
    laying of utility lines of every kind.

]   FIFTH TRACT: AH of Grantor'sright, title and interest in and to Survey No. 80, Abstract No. 898.
)   Starr County, Texas.

\   The interest herein conveyed being an undivided 91.438 acres of land, more or less. Reference is
\    herein made to thatWarranty Deed recorded at Volume 508, Page637, Official Recordsof Starr
i   County, Texas.

    - SIXTH TRACT: The Surface only to Share No. 8-D, containing 53.02 acres of land lying divided in
    and out of Portion No. 77, Camargo Jurisdiction, Starr County, Texas.

     SEVENTH TRACT: The Surface onlyto Share NO. 31A containing 34.86 acres of land lying divided
     in and out of Portion 77, Camargo Jurisdiction, Stan' County, Texas.      .

     Reservations from and Exceptions to Conveyance:

]    For Grantor and Grantor's assigns, areservation of the full possession, benefit, use, rents, revenues,
     and profits of the property for the remainder of Grantor's life. Grantor retains complete power,
1    without the joinder of any person, to mortgage, sell, transfer, assign, and convey the property; to
     lease and let the property, including the right to execute and deliver oil, gas and mineral leases for
     any term of years ending either before or after Grantor's death; and to invest and reinvest all
     proceeds from the sale or other disposition of the property. This life estate carries with it the right
     to possess and consume all bonuses, delay rentals, royalties, and other benefits payable under oil
     and gas leases covering the property, but it does not include the right to consume, invade, or in any
     way transfer the principal or corpus of the property subject to the life estate.

     Easements, right-of-way, and prescriptive rights, whether of record or not; all presently recorded
     instruments, other than liens and conveyances, that affect the property, taxes for current year, the
     payment of which grantee assumes.

             Grantor, for the consideration and subject to the reservations from and exceptions to
     conveyance, grants, gives, and conveys to Grantees the property, together with all and singular the
     rightsand appurtenances thereto in any wise belonging, to have and hold it to Grantees, Grantees
     heirs, executors, administrators, successors or assigns forever.

             When the context requires, singular nouns and pronouns include the plural.

     The preparer of this document has prepared this document based on
     information provided to him by Grantor and Grantee. Preparer has
      made no research into the title to the property, nor on the ad
      valorem taxes which may be due thereon, and he does not make any
      representations regarding the same.




                                                                                                       0044
    VOL   0799^586


                                                              Osbaldo A Saenz, Sr.              (J


                                                              Maria Estela Garza Saenz 0         '
             STATE OF TEXAS

             COUNTY OF

              s\ .THIS INSTRUMENT WAS ACKNOWLEDGED BEFORE ME this the b'                        day of
             u\xAA\X\iJit/ . 199$ byOsbaldo A Saenz, Sr. and Maria Estela Garza Saenz


              /$$?*&
              '-—*-,»!
                         MOttOEUfceUERIVt
                         WYCONMSSOIBFHS
                                                          vjiw                       >\Uuv>9^
                                                         NOTARY PUBLIC IN AND FOR
                  W         July21.2DD0
                                                         THE STATE OF TEXAS




                                                19545G'

                                              FIT"* r ; ::-onrEXHIBIT 2




            0046
                                                                                                    :. vj\&*t. m
    238433


                                                                                                                n
    Da.e: May 2D. 2004

    Z—rr.      OSBAUX>A.SAENZSR.AND-fi--. Z~

    r-r-;r's MailingAddress        OsWdoA.S-^25.---:           —
                                   810 West VslcrS-rr
                                   JUoGrande C%, Tsrv           "

    Granite:   OSBALDO A. SAENZJR.

    Grantee's Moiling Address:      Osbaldo A. Saenz Jr.
                                    P.O.BM152
                                    Rio Grande CSry. Texas78522

   Consideration: Ten Dollarsand other ratable consideration;

   Properly (focbtlinf my improvements):            ALtOFOURDfTSRZS-" ' " " "~
                                                    reservwo estate--—H-r-r-rr:
                                                   -DOCJJMEKTNUM5H2.:::?*? -:-— r^
                                                    RECORD FEBRUARY!. ::'

    Reservation and Exception fiomCoovejsocceight poiol twenty (120) teres, c'rr.?--•?-.- fT rrj ;15X3;
   acres of/and considered the fiotandsceMd Ptae ofEl Scodcro Perdida SoSc*!vSrr% rJ^Or^i:City,
   T«ns 7S5X2. Whereas Mcrctdcz Mational 0 anlc is Uuuiisjed Ihelien bolderiBSl! cl'-.irw-'rs rsiascd by
   receipt-

   Grantor, for the considcnikmuid subject lotlKresenttkmsrnm conveyance raid the sxcssttossla.
   conveyance, conveysto Grantee anyright illlo ant interest, if P«n«
      .On this               dyer /%+y                                                     c, rod known to
   Bc^obeManaEstetaGaaaStBt&^bcftcpeqm^                                                     hi
  238439
  •FrLtTlTtm-RECORD

•0HPIBV21 PP112 31
   DEHKIS SC.:;"ALEZ
    coi/;iir ti.:.iK




laagpv'
          #'
CO»«CT
                                                                              at^LjjcloceQ-                     J*.

                                                                                         JAH 1-^2089
                                                                                             FA GONZALE?
                                                                                                                      0047
EXHIBIT 3




            0048
                                                                                                                  L-


                                 Pnpand bjr tba Slate Bar of Ttxai for n» by Lawym onljr. Kavfewed l-t-7*.
                                 To «rfrrr tht proper form, fill In blank rpmets. mike oat form prorOlon* or

 ? W-F.9
                NOTICE           iiurr/ tpeeiel («nw cxmuXmm* 8 W.Maln.RCC.
of the County of Starr                                             and State of Texas                                  *for     J in
                                                                                                                              and ™
consideration of the sum of      Ten    and     no/100—————                           —          ________

          •                                                                                                   DOLLARS
and other valuable consideration to the undersigned paid by the grantee                       herein named, tt e> receipt of
which is hereby acknowledged, out of his separate property and estate*




have GRANTED. SOLD AND CONVEYED, and by these presents do GRANT, SELL AND COI IVEY tmto
 Oabaldo A.Saenz,Jrvhose address la 202 Roosevelt Street* Rio Grande City,
Texas*      as his       aeparate property and estate,
of the County of         Starr                                     and State of    Texas                                      .all of

the following described real property In        Starr                                                 County. Tckas, to-wit:
         All of Grantor's right, title and Interest In and to Survey
         No. 80. Abstract No. 898, Starr County. Texas.

         The Interest herein conveyed being en undivided 91.438 acres it land,
         more or less, as acquired by xae through Inheritance froa -my dsceased
         father and -mother Fablo A. Saenz and Anita V.                                 Saenz, both deceased.




       TO HAVE AND TO HOLD the above described premises, together with all and singular the rights and
appurtenances thereto in anywise belonging, unto the said grantee                                              heirs   md assigns
forever; and       X      do hereby bind        ay self                  ny          heirs, executors and adrair istrators to
WARRANT AND FOREVER DEFEND all and singular the said premises unto the said grantee ,                                    av
heirs and assigns, against every person whomsoever lawfully claiming or to claim the same or any p irt thereof.




EXECUTED                this   2nd          day of         May                       , A.D. 19 8 5


                                                          *^       Seve'?lano""banIeI" Saenz



                                                                                                      •wrfcsftaiflgft*
                                                                                                                       1 004011-
                                                            (AcxtnowledgeacBt)                                      '^esssiamte
THE STATE OP TEXAS
COUNTY OF                   Starr

        Before me, »h«undersigned authority, on this day personally appeared       Severiano- Daniel Saenz

           .- » *      ''
known'to'me to be the person             ._ whose o»m«.A*........... subscribed lo the foregoing Instrument, and acknowledged to me
                                        Notary*Public i*4nd for            Starr          &TCounty, Texas.
            it    . , '",                                             My commission expires.            ...S.I.ZAJ.A&                , 19
                                                                      ....S..e.R...J.u.anft...M..t_.„Saeo8                                  _
                                                                      (Printed or stamped name of notary)

                                                                                                                 -4 J3>.""»»»C
                                      VERIFICATION


 STATE OF TEXAS                               §
                                              §
 COUNTY OF STARR                              §


        BEFORE ME, the undersigned authority, personally appeared OSBALDO SAENZ, JR,

 who, on oath, stated that the statements made in the foregoing Application for Temporary

 Restraining Order,Temporary Injunction and PermanentInjunction are true and correct.



                                             5BALDO SAENZ, JR


        SUBSCRIBED AND SWORN TO BEFORE ME on this the                         ^         day of

wflMJslls . 2012, to certify which witness myhand, andseal of office.


           ^*                                             „ ^2
                                           Notary Public, State fcfTexas £/




                                                                                           0051
                               CAUSE NUMBER: DC-12-520
                                                                              /J *ii RLED P
                                                                           ATj^t^
                                                                            lJrL* ./q-clockl,
                                                                                    O'CLOCK I

OSBALDO ASAENZ, JR.                            §     IN THE DISTRICT COURT DEC t fj 2012
 Plaintiff,                                    §

V.                                             §     229™ JUDICIAL DISTHK
                                               §
 OSBALDO A. SAENZ SR.,                         §
 Individually, and The OSBALDO A.              §
 SAENZ SR. and MARIA ESTELA G.                 §
 SAENZ TRUST                                   §
 Defendants.                                   §     OF STARR COUNTY, TEXAS


                        AFFIDAVIT IN SUPPORT OF
      PLAINTIFF'S APPLICATION FOR TEMPORARY RESTRAINING ORDER

       BEFORE ME, the undersigned authority, personally appeared OSBALDO SAENZ, JR,

who being duly sworn,deposed as follows:

       "Myname is OSBALDO SAENZ, JR. I am at least 18 years of age and of sound mind.

I am personally acquainted with the facts allegedherein.

       "Back on May 2, 1985,1 purchased approximately 91 acres from my uncle Serveriano

Saenz in Survey No. 80, Abstract No. 898, Starr County, Texas. Then on February 1,1998, my

parents, Osbalado A. Saenz, Sr. and Maria Estela Garza Saenz gave me their interest in Survey

No. 80, Abstract No. 898, Starr County, Texas. However, they reserved a Life Estate into this

property at that time. Then, on May 20, 2004, my parents no longer wanted to retain a Life

Estate and so they Deeded me the entire property in Survey No. 80, Abstract No. 898 without

restriction. I have helped out my mom and dad for all these years by giving them money,

property, and taking real good care of them. That is partof the reason whythey decided to give

me the land.

       I have always worked on the land, improved it, negotiated several oil leases on it, and




                                                                                            0052
maintained it. Everything was perfect; until recently. I found out that my dad was using my

property to store and house illegal aliens and I confronted him with this information. My dad

was upset and since then he has been on an attack against me. The sad thing is that he has

involved my sisters and brothers and has torn the family apart.

       Now, my dad and my sister, the Trustee of the Trust, have been seriously interfering with

my land and calling the authorities to try to kick me off my land. Also, I have periodically

allowed my uncle, nephew, and friends to hunt on my property and my dad and my sister have

tried to remove them by calling the police. In fact, my dad threatened and physically assaulted a

good friend of mine that was hunting.

       Also, they have been telling people that they are going to kick me out of my property and

change the locks.

       I am respectfully requesting a Temporary Restraining Order to keep them from doing all

these horrible things. This is my property and I have all the necessary Deeds in my name.

Please put a stop to this and stop my dad and all his people from changing my lock and

interfering with my land.

       "Further affiant sayeth not."


                                               SBALDO SAENZ, JR



       SUBSCRIBED AND SWORN TO BEFORE ME on (AJfiU^OMjU•f* ZO/T'. by




    =£ •/*°wJL>^^
          ^Sp- o \ £                         Notary Public, Stateo:v
          >0e^/ #

          ""/iiiuim^

                                                                                            0053
                                CAUSE NUMBER: DC-12-520


OSBALDO A SAENZ, JR.                          §     IN THE DISTRICT COURT
Plaintiff,                                    §
                                              §
V.                                            §     229™ JUDICIAL DISTRICT
                                              §
OSBALDO A. SAENZ SR.,                         §
Individually, and The OSBALDO A.              §
SAENZ SR. and MARIA ESTELA G.                 §
SAENZ TRUST                                   §
Defendants.                                   §     OF STARR COUNTY, TEXAS


                          TEMPORARY RESTRAINING ORDER

      On                         , 2012, the Application for a Temporary Restraining Order of

OSBALDO SAENZ, JR, Plaintiffherein, was heard before this court.

      Based upon the pleadings, records, documents filed by counsel, and the arguments of

counsel at the hearing, IT CLEARLYAPPEARS:

      A.      That unless OSBALDO SAENZ, SR., Defendant, is immediately restrained from

      changing the locks ofthe property and from interfering with Plaintiffs use and enjoyment

      ofhis property in Survey No. 80, Abstract No. 898, Starr County, Texas, that OSBALDO

      SAENZ, SR. will commit the foregoing before notice and a hearing on Plaintiffs

      Application for Temporary Injunction.

              B.      Plaintiff will suffer irreparable harm if OSBALDO SAENZ, SR. is not

      restrained immediately and there is no adequate remedy at law to grant Plaintiff complete,

      final and equal relief.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that OSBALDO

SAENZ, SR., Defendant herein, and all of Defendant's officers, agents, servants, employees,

agents, servants, successors and assigns, and attorneys are ORDERED to immediately cease and



                                                                                             0054
desist from changing the locks of the property and from interfering with Plaintiff's use and

enjoyment of his land in Survey No. 80, Abstract No. 898, Starr County, Texas from the date of

entryofthis order until fourteen (14) days thereafter, or until further order ofthis Court.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiffs

Application for Temporary Injunction be heard on                        -•                          at

A.M.   Defendant OSBALDO SAENZ, SR. and the OSBALDO A. SAENZ, SR and MARIA

ESTELA G. SAENZ TRUST is commanded to appear at that time and show cause, if any exist,

why a temporary injunction should not be issuedagainstsaid Defendants.

        The clerk of the above-entitled court shall issue a temporary restraining order in

conformity with the law and the terms of this order upon the filing by Plaintiff of the bond

hereinafter set.

        This order shall not be effective until Plaintiff deposits with the Clerk, a bond in the

amount of $                    in conformity with the law.

        SIGNED and ENTERED on                                                at               .M.




                                              PRESIDING JUDGE




                                                                                                    0055